Exhibit 10.1

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
entered into as of September 27th, 2019 (the “Effective Date”) by and between
ARIDIS PHARMACEUTICALS, INC., a corporation organized and existing under the
laws of Delaware, U.S.A., and having a principal place of business at 5941
Optical Court, San Jose, CA  95138, U.S.A. (“Aridis”), and SERUM AMR PRODUCTS ,
a Netherlands based company having a place of business at  Antonie van
Leeuwenhoeklaan 9-13, 3721 AL Bilthoven, PO Box 457, The Netherlands (“SAMR”). 
Aridis and SAMR are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Aridis has developed the Limited License Products and MabIgX Platform
(as defined below) and is seeking regulatory approval of the Limited License
Products; and

 

WHEREAS, SAMR desires to obtain from Aridis a license to the Limited License
Products in the Limited Territory defined below, and to use the MabIgX Platform
to develop SAMR Products as defined below, and Aridis is willing to grant such
license to SAMR, all under the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1                               “Act” shall mean, as applicable, the United
States Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§301 et seq., and/or the
Public Health Service Act, 42 U.S.C. §§262 et seq., as such may be amended from
time to time.

 

1.2                               “Affiliate” means, with respect to a
particular Party, a Person that controls, is controlled by or is under common
control with such Party.  For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of fifty
percent (50%) or more of the voting stock of such entity, or by contract or
otherwise and includes Cyrus Poonawalla Group Entity. For clarity, once a Person
ceases to be an Affiliate of a Party, then, without any further action, such
Person shall cease to have any rights, including license and sublicense rights,
under this Agreement by reason of being an Affiliate of such Party.

 

1

--------------------------------------------------------------------------------



 

1.3                               “Anti-Corruption Laws” means laws,
regulations, or orders prohibiting the provision of a financial or other
advantage for a corrupt purpose or otherwise in connection with the improper
performance of a relevant function, including without limitation, the US Foreign
Corrupt Practices Act (FCPA) and similar laws governing corruption and bribery,
whether public, commercial or both, to the extent applicable.

 

1.4                               “Aridis IP” means the Aridis Licensed Know-How
and Aridis Licensed Patents.

 

1.5                               “Aridis Licensed Know-How” means all
Information (including Data and Regulatory Materials) that (a) (i) is Controlled
by Aridis or its Affiliates as of the Effective Date or (ii) becomes Controlled
by Aridis or its Affiliates during the Term, and (b) is necessary or useful for
the Development or Commercialization of Licensed Products in the Applicable
Territory.  With respect to Worldwide License Products described in section
1.60(b), Aridis Licensed Know-how includes all knowhow covering MabIgX
Technology.

 

1.6                               “Aridis Licensed Patents” means all Aridis
Patents that (a)(i) are pending as of the Effective Date or (ii) are filed
during the Term, or (b)(i) are issued as of the Effective Date or (ii) issue
during the Term, in each case in the Applicable Territory.  Aridis Licensed
Patents existing as of the Effective Date are set forth in Exhibit D.

 

1.7                               “Aridis Patents” means all Patents that
(a)(i) are Controlled by Aridis or its Affiliates as of the Effective Date or
(ii) become Controlled by Aridis or its Affiliates during the Term, and (b) that
relate to the Licensed Product or any improvement to the Licensed Product or are
otherwise necessary or useful for the Development or Commercialization of
Licensed Products in the Applicable Territory.  With respect to SAMR development
of Worldwide License Products described in section 1.60(b), Aridis Patents
includes all patents Covering MabIgX Technology.

 

1.8                               “Aridis Product Mark” means Aridis’s (or its
Affiliates) trademarks for the (a) the AR-201 Product, and (b) the Limited
License Products, and related trade dress.

 

1.9                               “Applicable Territory” shall mean, with
respect to Limited License Products and MablgX Technology, the Limited
Territory, and with respect to SAMR Products, the Worldwide Territory.

 

1.10                        “AR-201 Product” shall mean Aridis product currently
in development known as “AR-201”, as further described in Exhibit C to this
Agreement.  AR-201 Product is included in the definition of “Worldwide License
Product” in section 1.60(a) below.

 

1.11                        “Business Day” means a day other than Saturday,
Sunday or any day that banks in the Netherlands are required or permitted to be
closed.

 

1.12                        “Change of Control” means with respect to either
Party: (a) the sale of all or substantially all of such Party’s assets or
business relating to this Agreement (other than to an Affiliate of such Party);
(b) a merger, reorganization or consolidation involving such Party in which the
voting securities of such Party outstanding immediately prior thereto cease to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (c) a Person, or group of Persons, acting in concert

 

2

--------------------------------------------------------------------------------



 

acquire more than fifty percent (50%) of the voting equity securities or
management control of such Party.

 

1.13                        “CMC Information” means Information related to the
chemistry, manufacturing and controls of the Licensed Products, as specified by
the FDA and other applicable Regulatory Authorities.

 

1.14                        “Commercialization,” with a correlative meaning for
“Commercialize” and “Commercializing,” means all activities undertaken before
and after obtaining Regulatory Approvals relating specifically to the
pre-launch, launch, promotion, detailing, medical education and medical liaison
activities, marketing, pricing, reimbursement, sale, and distribution of
Licensed Products, including strategic marketing, sales force detailing,
advertising, market Licensed Product support, all customer support, Licensed
Product distribution and invoicing and sales activities; provided, however,
“Commercialization” shall exclude any activities relating to the manufacture of
Licensed Product.

 

1.15                        “Commercially Reasonable Efforts” means, with
respect to either Party’s obligations under this Agreement, the carrying out of
such obligations with a level of efforts and resources consistent with the
commercially reasonable practices of a similarly situated company in the
pharmaceutical industry in a similar situation in a similar territory.

 

1.16                        “Common Technical Document” or “CTD” (including
eCTD) means a set of specifications for application dossier adopted by
applicable Regulatory Authority for organizing applications of pharmaceuticals
for human use.

 

1.17                        “Confidential Information” of a Party means any and
all Information of such Party or its Affiliates that is disclosed to the other
Party or its Affiliates under this Agreement, whether in oral, written, graphic,
or electronic form.  For clarity, Aridis Licensed Know-How shall be deemed
Confidential Information of Aridis.

 

1.18                        “Control” means, with respect to any
material, Information, or intellectual property right, that a Party (a) owns or
(b) has a license (other than a license granted to such Party under this
Agreement) to such material, Information, or intellectual property right and, in
each case, has the ability to grant to the other Party access, a license, or a
sublicense (as applicable) to the foregoing on the terms and conditions set
forth in this Agreement without violating the terms of any existing agreement or
other arrangement with any Third Party or, with respect to any
material, Information or intellectual property right obtained by a Party after
the Effective Date from a Third Party without being obligated to pay any
royalties or other consideration therefor unless the other Party agrees in
advance of any grant of rights thereto to pay such royalties or other
consideration.

 

1.19                        “Cover,” “Covering” or “Covered” means, with respect
to any Licensed Product, that the manufacture, use, offer for sale, sale or
import of such Licensed Product in the Applicable Territory by an unlicensed
Third Party would infringe a Valid Claim of an Aridis Licensed Patent.

 

1.20                        “Cyrus Poonawalla Group” or “CPGC” means any entity
controlled directly or indirectly by Dr. Cyrus Poonawalla, Mr. Adar Cyrus
Poonawalla and their family members.

 

3

--------------------------------------------------------------------------------



 

1.21                        “Data” means all data, including chemistry,
manufacturing and control (CMC) data, non-clinical data and clinical data,
generated by or on behalf of a Party or its Affiliates or their respective
sublicensees pursuant to activities conducted under this Agreement.  For
clarity, Data does not include any patentable inventions.

 

1.22                        “Competitive Product” shall have the definition as
established in section 2.4.

 

1.23                        “Developing World” means those countries listed by
the United Nations as “Least Developed Countries.”

 

1.24                        “SAMR  Products” means five products to be developed
by SAMR through use of the MabIgX Technology, each comprising one Indication, in
each case such Indication to be a target to an infectious disease predominantly
of economic impact in the Developing World.  The five Indications licensed for
which SAMR Products may be Developed hereunder shall be as specifically
described in Exhibit E to this Agreement.

 

1.25                        “Development,” with a correlative meaning for
“Develop” and “Developing,” means all activities conducted after the Effective
Date relating to (a) preclinical and clinical trials, toxicology testing,
statistical analysis and publication and presentation of study results with
respect to Licensed Products (collectively, “Development Activities”) and
(b) the reporting, preparation and submission of applications (including any CMC
Information) for obtaining, registering and maintaining Regulatory Approval of
Licensed Products (collectively, “Regulatory Activities”).

 

1.26                        “FDA” means the U.S. Food and Drug Administration or
any successor entity.

 

1.27                        “First Commercial Sale” means the first sale of a
Licensed Product in the Applicable Territory to a Third Party after Regulatory
Approval has been obtained in the Applicable Territory.

 

1.28                        “Fiscal Year” means Aridis’s fiscal year that starts
on January 1 and ends on December 31.

 

1.29                        “GCP” or “Good Clinical Practices” means the
then-current standards, practices and procedures promulgated or endorsed by the
FDA as set forth in the guidelines entitled “Guidance for Industry E6 Good
Clinical Practice: Consolidated Guidance,” including related regulatory
requirements imposed by the FDA and comparable regulatory standards, practices
and procedures promulgated by other Regulatory Authority applicable to the
Applicable Territory, as they may be updated from time to time, including
applicable quality guidelines promulgated under the ICH.

 

1.30                        “GLP” or “Good Laboratory Practices” means the
then-current good laboratory practice standards promulgated or endorsed by the
FDA as defined in 21 C.F.R. Part 58, and comparable regulatory standards
promulgated by other Regulatory Authority applicable to the Applicable
Territory, as they may be updated from time to time, including applicable
quality guidelines promulgated under the ICH.

 

1.31                        “Governmental Authority” means any multi-national,
national, federal, state, local, municipal, provincial or other governmental
authority of any nature (including any

 

4

--------------------------------------------------------------------------------



 

governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

1.32                        “Government Official” means (a) any official or
employee of any Governmental Authority, or any department, agency, or
instrumentality thereof (including without limitation commercial entities owned
or controlled, directly or indirectly, by a Governmental Authority), (b) any
political party or official thereof, or any candidate for political office, in
the Applicable Territory or any other country, or (c) any official or employee
of any public international organization.

 

1.33                        “ICH” means International Conference on
Harmonization of Technical Requirements for Registration of Pharmaceuticals for
Human Use.

 

1.34                        “IND” means an Investigational New Drug application
filed with the FDA, or an equivalent filing outside of the U.S.

 

1.35                        “Indication” means a separately defined,
well-categorized class of human disease or condition for which a separate MAA
(including any extensions or supplements) may be filed with a Regulatory
Authority.  For clarity, if an MAA is approved for a Licensed Product in a
particular Indication and patient population, a label expansion for such
Licensed Product to include such Indication in a different patient population
shall not be considered a separate Indication.

 

1.36                        “Information” means any data, results, technology,
business or financial information or information of any type whatsoever, in any
tangible or intangible form, including know-how, copyrights, trade secrets,
practices, techniques, methods, processes, inventions, developments,
specifications, formulae, software, algorithms, marketing reports, expertise,
technology, test data (including pharmacological, biological, chemical,
biochemical, clinical test data and data resulting from non-clinical studies),
stability data and other study data and  procedures.

 

1.37                        “Inventions” means any inventions and/or
discoveries, including Information, processes, methods, assays, designs,
protocols, and formulas, and improvements or modifications thereof, patentable
or otherwise, that are generated, developed, conceived or reduced to practice by
or on behalf of a Party or its Affiliates or their respective sublicensees
pursuant to activities conducted under this Agreement, in each case including
all rights, title and interest in and to the intellectual property rights
therein and thereto; provided, however, that Inventions shall exclude Data.

 

1.38                        “Laws” means all laws, statutes, rules, regulations,
ordinances and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, domestic or foreign.

 

1.39                        “Licensed Product” shall mean (a) the Worldwide
License Products, and (b) the Limited License Products.

 

1.40                        “Limited License Products” shall mean certain of
Aridis’ products currently in development, comprising the products known as
“AR-301”, “AR-105”, “AR-101”, all as further described in Exhibit B to this
Agreement.

 

5

--------------------------------------------------------------------------------



 

1.41                        “Limited Territory” means: (a) for the Limited
License Product known as AR-301,  (i) the country of India, and (ii) all other
countries of the world except the United States, Canada, the United Kingdom, the
countries of the European Economic Union, China (including PRC, Hong Kong, Macau
and Taiwan), Australia, New Zealand, South Korea, Brazil, and Japan (excluding
any countries embargoed by the U.S.A. as of the Effective Date); and (b) for all
other Limited License Products, (i) the country of India, and (ii) all other
countries of the world except the United States, Canada, the United Kingdom, the
countries of the European Economic Union, China (including PRC, Hong Kong, Macau
and Taiwan), Australia, New Zealand, and Japan (excluding any countries
embargoed  by the U.S.A. as of the Effective Date).

 

1.42                        “MabIgX Technology” means the Aridis technology for
the identification of antibody producing B-cells, as further described in
Exhibit A to this Agreement.

 

1.43                        “Marketing Authorization Application” or “MAA” means
a New Drug Submission (“NDS”) or any other application to the appropriate
Regulatory Authority for approval to market a Licensed Product, but excluding
pricing approvals.

 

1.44                        “Net Sales” means the gross amounts billed or
invoiced by SAMR, its Affiliates and their respective sub-licensees for sales of
Licensed Products to Third Parties, less the following deductions to the extent
reasonable and customary, provided to unaffiliated entities and actually allowed
and taken with respect to such sales:

 

(a)                                 trade, cash or quantity discounts not
already reflected in the amount invoiced, to the extent related to the gross
amount billed or invoiced;

 

(b)                                 price reductions, rebates and administrative
fees (including those paid or credited to pharmacy benefit managers,
governmental authorities or otherwise);

 

(c)                                  shipping costs, including freight,
insurance and other transportation charges or costs incurred in shipping of
Licensed Products to Third Parties (provided that, such shipping costs shall not
be in excess of two percent (2%) of Net Sales with respect to any given calendar
quarter);

 

(d)                                 sales, use, excise, value-added or similar
taxes, customs duties and other governmental fees, charges and surcharges
imposed on the sale of Licensed Products;

 

(e)                                  amounts repaid or credited by reason of
rejections, defects, recalls or returns;

 

(f)                                   amounts paid or credited for wholesaler
charge backs; and

 

(g)                                 any receivables that have been included in
gross sales and are deemed to be uncollectible according to U.S. GAAP (any such
bad debt deductions shall be applied to Net Sales in the period in which such
receivables are written off) (provided that, the amount of such receivables
shall not be in excess of two percent (2%) of Net Sales with respect to any
given calendar quarter).

 

6

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, amounts received or invoiced by SAMR, its
Affiliates, or their respective sub-licensees for the sale of Licensed Product
among SAMR, its Affiliates or their respective sub-licensees shall not be
included in the computation of Net Sales hereunder unless the purchasing entity
is the end-user.  For purposes of determining Net Sales, the Licensed Product
shall be deemed to be sold when billed or invoiced.  Net Sales shall be
accounted for in accordance with standard SAMR practices for operation by SAMR,
its Affiliates or their respective sub-licensees, as practiced in the Applicable
Territory, but in any event in accordance with U.S. GAAP, consistently applied
in the Applicable Territory.  For clarity, a particular item may only be
deducted once in the calculation of Net Sales. Notwithstanding anything to the
contrary in the foregoing, to the extent any amounts deducted pursuant to
subsections (d) or (g) above are subsequently recovered by SAMR, its Affiliates,
or their respective sub-licensees during the Term, such recovered amounts shall
be deemed “Net Sales” for the subsequent calendar quarter.

 

With respect to any transfer of any Licensed Product in the Applicable Territory
for any substantive consideration other than monetary consideration on arm’s
length terms, for the purposes of calculating the Net Sales under this
Agreement, such Licensed Product shall be deemed to be sold exclusively for
money at the average Net Sales price charged to Third Parties for cash sales in
the respective country during the applicable reporting period (or if there were
only de minimus cash sales in the respective country, at the fair market value
as determined by comparable markets).

 

SAMR, its Affiliates, and their respective sublicensees shall sell each Licensed
Product as a standalone product and will not sell the Licensed Product as a part
of a bundle with other products or offer packaged arrangements to customers that
include the Licensed Products, except with Aridis’s prior written consent, not
to be unreasonably withheld.

 

1.45                        “Patents” means (a) pending patent applications,
issued patents, utility models and designs; (b) reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecution applications, continuations-in-part, or
divisions of or to any of the foregoing; and (c) extensions, renewals or
restorations of any of the foregoing by existing or future extension, renewal or
restoration mechanisms, including supplementary protection certificate or the
equivalent thereof.

 

1.46                        “Person” means an individual, corporation,
partnership, limited liability company, limited partnership, trust, business
trust, association, joint stock company, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization, Governmental Authority or any other
form of entity not specifically listed herein.

 

1.47                        “Proper Conduct Practices” means, SAMR and each of
its Representatives not, directly or indirectly, (a) making, offering,
authorizing, providing or paying anything of value in any form, whether in
money, property, services or otherwise to any Government Official, or other
Person charged with similar public or quasi-public duties, or to any customer,
supplier, or any other Person, or to any employee thereof, or failing to
disclose fully any such payments in violation of the laws of any relevant
jurisdiction to (i) obtain favorable treatment in obtaining or retaining
business for it or any of its Affiliates, (ii) pay for favorable treatment for
business secured, (iii) obtain special concessions or for special concessions
already obtained, for or in respect of it or any of its Affiliates, in each case
which would have been in violation of any applicable Law, (iv)

 

7

--------------------------------------------------------------------------------



 

influence an act or decision of the recipient (including a decision not to act)
in connection with the Person’s or its Affiliate’s business, (v) induce the
recipient to use his or her influence to affect any government act or decision
in connection with the Person’s or its Affiliate’s business or (vi) induce the
recipient to violate his or her duty of loyalty to his or her organization, or
as a reward for having done so; (b) engaging in any transactions, establishing
or maintaining any fund or assets in which it or any of its Affiliates shall
have proprietary rights that have not been recorded in the books and records of
it or any of its Affiliates; (c) making any unlawful payment to any agent,
employee, officer or director of any Person with which it or any of its
Affiliates does business for the purpose of influencing such agent, employee,
officer or director to do business with it or any of its Affiliates;
(d) violating any provision of applicable Anti-Corruption Laws; (e) making any
payment in the nature of bribery, fraud, or any other unlawful payment under the
applicable Laws of any jurisdiction where it or any of its Affiliates conducts
business or is registered; or, (f) if such Person or any of its Representatives
is a Government Official, improperly using his or her position as a Government
Official to influence the award of business or regulatory approvals to or for
the benefit of such Person, its Representatives or any of their business
operations, or failing to recuse himself or herself from any participation as a
Government Official in decisions relating to such Person, its Representatives or
any of their business operations.

 

1.48                        “Regulatory Approval” means all approvals necessary
(non-clinical, pre-clinical, clinical, manufacturing, commercialization or
otherwise) for the commercial sale of a Licensed Product in a given country or
regulatory jurisdiction.

 

1.49                        “Regulatory Authority” means, in a particular
country or jurisdiction, any applicable Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction.

 

1.50                        “Regulatory Exclusivity” means, with respect to a
Licensed Product, the rights conferred by any Regulatory Authority in the
Applicable Territory with respect to such Licensed Product other than Patents,
which confer an exclusive commercialization period during which SAMR, its
Affiliates or their respective sub-licensees have the exclusive right to market
and sell such Licensed Product in the Applicable Territory, including the rights
conferred in the U.S. under 42 U.S.C. §262 or comparable rights outside of the
U.S.

 

1.51                        “Regulatory Materials” means regulatory
applications, submissions, notifications, communications, correspondence,
registrations, Regulatory Approvals and/or other filings made to, received from
or otherwise conducted with a Regulatory Authority in order to develop,
manufacture, market, sell or otherwise commercialize Licensed Products in a
particular country or jurisdiction.

 

1.52                        “Representatives” means, as to any Person, such
Person’s Affiliates and its and their successors, controlling Persons,
directors, officers and employees.

 

1.53                        “SAMR Development Inventions” means any Inventions
generated by or on behalf of SAMR, its Affiliates and their respective
sub-licensees, including their employees, agents and contractors, which relate
to or comprise any Worldwide License Products. SAMR Development Inventions
excludes any inventions which are required to be assigned by SAMR to Aridis
pursuant to Section 9.1(b) below.

 

8

--------------------------------------------------------------------------------



 

1.54                        “SAMR Development Patents” means any Patents that
claim SAMR Development Inventions.

 

1.55                        “Third Party” means any entity other than Aridis or
SAMR or an Affiliate of either of them.

 

1.56                        “Transaction Agreements” means, collectively,
(a) this Agreement, (b) the Supply Agreement, (c) the Quality Agreement(s), the
Trademark Agreement and (d) any other agreement executed between the Parties in
connection with any of the foregoing.

 

1.57                        “U.S. Dollar” means a U.S. dollar, and “US$” shall
be interpreted accordingly.

 

1.58                        “U.S.” or “USA” means the United States of America,
including all possessions and territories thereof.

 

1.59                        “U.S. GAAP” means the generally accepted accounting
principles as applied to the U.S.

 

1.60                        “Valid Claim” means a claim (including a process,
use, or composition of matter claim) of (a) an issued and unexpired patent that
has not (i) irretrievably lapsed or been abandoned, revoked, dedicated to the
public or disclaimed or (ii) been held invalid, unenforceable or not patentable
by a court, governmental agency, national or regional patent office or other
appropriate body that has competent jurisdiction, which holding, finding or
decision is final and unappealable or unappealed within the time allowed for
appeal or (b) a pending patent application, which claim has not been abandoned
or finally disallowed without the possibility of appeal.

 

1.61                        “Worldwide License Products” shall mean (a) the
AR-201 Product, and (b) the SAMR Products.

 

1.62                        “Worldwide Territory” means all countries of the
world excluding PRC, Hong Kong, Macau and Taiwan (and excluding any countries
embargoed by the U.S.A. as of the Effective Date).

 

1.63                        Additional Definitions: The following table
identifies the location of definitions set forth in various Sections of the
Agreement:

 

2.1(c)

 

“SAMR Sublicense Agreement”

2.4

 

“Competitive Product”

2.6

 

“GAVI Countries”

3.1

 

“Alliance Manager”

3.2(a)

 

“Joint Steering Committee”; “JSC”

3.2(b)

 

“Subcommittee”; “Committees”

 

9

--------------------------------------------------------------------------------



 

4.2

 

“Services Agreement(s)”

4.3

 

“Development Plan”

5.9

 

“Pharmacovigilance Agreement”

5.10

 

“Remedial Action”

6.2(a)

 

“Commercialization Plan”

7.1

 

“Quality Agreement(s)”

8.11(b)

 

“Tax Withholding”

9.3(a)

 

“Infringement”

9.3(c )

 

“Enforcing Party”

9.4

 

“Infringement Actions”

9.6(a)

 

“Trademark Agreement”

11.1

 

“SAMR Indemnitees”

11.2

 

“Aridis Indemnitees”

11.3

 

“Indemnified Party”; “Indemnifying Party”

13.1

 

“Term”

14.1

 

“Executive Officers”

14.2

 

“ICC Rules”

Exhibit F

 

“EU Territory”; “EU Territory Grant”

 

ARTICLE 2
LICENSE

 

2.1                               License to SAMR.

 

(a)                                 License Grant.  Subject to the terms and
conditions of this Agreement, Aridis hereby grants SAMR an exclusive (even as to
Aridis except as provided in Section 2.1(b) below) license, with the right to
sublicense solely as provided in Section 2.1(c), under the Aridis IP, to:

 

10

--------------------------------------------------------------------------------



 

(i)                                    Develop (subject to Section 4.1),
manufacture, make, have made, distribute, market, promote, sell, have sold,
offer for sale, import and otherwise Commercialize Worldwide License Products in
the Worldwide Territory. As consideration for the foregoing license and access
to and transfers of know-how under this Agreement, SAMR will make certain
payments to Aridis as set out in, and subject to the terms and conditions of,
Article 8;

 

(ii)                                Develop (subject to Section 4.1),
distribute, market, promote, sell, have sold, offer for sale, import and
otherwise Commercialize Limited License Products in the Limited Territory.  For
clarity, the foregoing license does not include a right for SAMR to label,
package, manufacture or have manufactured any Limited License Product, except as
provided in section 6 and in Exhibit G and Exhibit H.  As consideration for the
foregoing license and access to and transfers of know-how under this Agreement,
SAMR will make certain payments to Aridis as set out in, and subject to the
terms and conditions of, Article 8;

 

(b)                                 Aridis Retained Rights.  Notwithstanding the
exclusive rights granted to SAMR in Section 2.1(a), Aridis and its Affiliates
retain the following:  (i) the right to practice the Aridis IP within the scope
of the license granted to SAMR under Section 2.1(a) in order to perform, or have
performed by a Third Party contractor, Aridis’s obligations under this Agreement
or any other Transaction Agreement;  (ii) the right to use and Develop a Limited
License Product in the Limited Territory for the purpose of obtaining or
maintaining Regulatory Approval of Licensed Products; (iii) the right to
manufacture or have manufactured Licensed Products anywhere in the world for
sale and use in territories retained by Aridis (subject to the exclusive
manufacturing option as described in Exhibit G); and (iv) all rights to practice
Aridis IP and all rights to Limited License Products except for those rights
specifically exclusively granted to SAMR in Section 2.1(a).

 

(c)                                  Sublicense Rights.  SAMR shall have the
right to grant sublicenses of the license granted in Section 2.1(a) only with
Aridis’s express prior written consent, not to be unreasonably denied or delayed
(for clarity, the execution of customary agreements during conduct of clinical
trial with sites by SAMR, with customary controls regarding confidential
information, assignment of inventions and data to sponsor, and control and
return of product, are authorized under this Agreement and do not require
advance approval of Aridis).  Following receipt of Aridis’s consent, SAMR shall,
within thirty (30) days after granting any sublicense under Section 2.1(a),
notify Aridis of the grant of such sublicense and provide Aridis with a true and
complete copy of the sublicense agreement (each, a “SAMR Sublicense
Agreement”).  Each SAMR Sublicense Agreement shall be consistent with the terms
and conditions of this Agreement, and SAMR shall be solely responsible for all
of its sub-licensees’ activities and any and all failures by its sub-licensees
to comply with the terms of this Agreement.  Without limiting the foregoing,
each SAMR Sublicense Agreement shall include the following additional terms and
conditions:

 

(i)                                    the sub-licensee shall be bound by
non-use and non-disclosure obligations no less stringent than those set forth in
this Agreement;

 

(ii)                                the sub-licensee shall not have any right to
grant further sublicenses to the Aridis IP or to engage subcontractors to
perform its obligations to SAMR;

 

11

--------------------------------------------------------------------------------



 

(iii)                            the sub-licensee shall not have any right to
prosecute or maintain or enforce any Aridis Licensed Patents;

 

(iv)                             the sub-licensee shall assign to Aridis all
Data and Inventions related to Aridis IP or to Limited License Products
generated by such sub-licensee;

 

(v)                                 the sub-licensee shall have the right to
submit or control Regulatory Materials for Licensed Products only if SAMR
retains for itself and for Aridis all rights of ownership and use of all such
Regulatory Materials; and

 

(vi)                             if this Agreement terminates, Aridis shall have
the option, at its sole discretion, to (A) assume SAMR’s rights and obligations
under the SAMR Sublicense Agreement, or (B) terminate the SAMR Sublicense
Agreement in its entirety without any penalty or other obligation to the
sublicensee.

 

2.2                               Negative Covenant.  SAMR covenants that it
will not, and will not permit any of its Affiliates or sublicensees to, use or
practice any Aridis IP outside the scope of the license granted to it under
Section 2.1(a).

 

2.3                               No Implied Licenses.  Except as explicitly set
forth in this Agreement, neither Party shall be deemed by estoppel or
implication to have granted the other Party any license or other right to any
intellectual property of such Party.

 

2.4                               Restrictions.  During the Term, SAMR (and its
Affiliates) shall not Develop, manufacture or Commercialize, or authorize (by
license or otherwise) any Third Party to Develop, manufacture or Commercialize,
any product in the Applicable Territory which would be competitive with a
Licensed Product (a “Competitive Product”).

 

2.5                               Good Faith Negotiation of EU Territory Grant
(Subject to EU Finance Program).  In certain circumstances, SAMR and Aridis
agree to discuss in good faith the possibility of extending the rights granted
in this Agreement to include an exclusive license under Aridis IP to make, have
made, import, use and have used, and sell and have sold, one or more Limited
License Products in the countries of the European Economic Union; such agreement
to discuss in good faith shall be as described in Exhibit F, Good Faith
Negotiation of EU Territory Grant (Subject to EU Finance Program).

 

2.6                               Reversal of Licensed Territory.  If Aridis
seeks return of the license granted pursuant to Section 2.1 for any Limited
License Product with respect to any part of the Limited Territory (expressly
excluding the country of India and countries eligible for GAVI funding as of the
Effective Date as described at
https://www.gavi.org/support/sustainability/eligibility/; hereinafter “GAVI
Countries”), then the Parties agree to execute an amendment of this License
Agreement returning such license grant to Aridis, thereafter allowing Aridis to
sublicense such rights as it may so elect, provided that such amendment
reasonably provides SAMR with (i) reimbursement of all costs incurred by SAMR
relating to that portion of the Limited Territory, and (ii) payment of *% of the
net amounts received and receivable by Aridis from a sublicensee relating

 

12

--------------------------------------------------------------------------------



 

to a sublicense of such rights.  In such a case, SAMR shall retain such
manufacturing rights as are set out in Exhibit G, subject to the terms specified
therein.

 

ARTICLE 3
GOVERNANCE

 

3.1                               Alliance Managers.  Within thirty (30) days
after the Effective Date, each Party shall appoint and notify the other Party of
the identity of a representative having the appropriate qualifications,
including a general understanding of pharmaceutical development and
commercialization issues, to act as its alliance manager under this Agreement
(the “Alliance Manager”). The Alliance Managers shall serve as the primary
contact points between the Parties for the purpose of providing each Party with
information on the progress and results of SAMR’s Development and
Commercialization of Licensed Products.  The Alliance Managers shall also be
primarily responsible for facilitating the flow of information and otherwise
promoting communication, coordination and collaboration between the Parties with
respect to Licensed Products.  Each Party may replace its Alliance Manager at
any time upon written notice to the other Party.

 

3.2                               Joint Committees.

 

(a)                                 JSC Formation and Role.  Within thirty (30)
days after the Effective Date, the Parties shall establish a joint steering
committee (the “Joint Steering Committee” or “JSC”) for the overall coordination
and oversight of the Parties’ activities under this Agreement.  The role of the
JSC shall be:

 

(i)                                    to review, discuss and coordinate the
overall strategy for the Development and Commercialization of Licensed Products
in the Applicable Territory, including related regulatory activities;

 

(ii)                                to review, discuss and approve any proposed
amendments or revisions to the Development Plan and to review, discuss and
approve the conduct of any Development Activities by SAMR;

 

(iii)                            to review and discuss the Commercialization
Plan and any proposed amendments or revisions to such plan, and review and
discuss the Commercialization of Licensed Products in the Applicable Territory;

 

(iv)                             to coordinate the Commercialization of Licensed
Products in the Applicable Territory to ensure consistent global marketing of
Licensed Products;

 

(v)                                 to oversee the activities of the
Subcommittees and attempt to resolve issues presented to it by and disputes
within the Subcommittees; and

 

(vi)                             to perform such other functions as appropriate
to further the purposes of this Agreement, as expressly set forth in this
Agreement or as determined by the Parties in writing.

 

13

--------------------------------------------------------------------------------



 

(b)                                 Subcommittee(s).  From time to time, the JSC
may establish joint subcommittees to oversee particular projects or activities
(such as Licensed Product supply, Development and Commercialization), as it
deems necessary or advisable (each, a “Subcommittee”, and together with the JSC,
the “Committees”).

 

(c)                                  Members.  Each Committee shall be comprised
of an equal number of representatives from each Party.  Each Party’s
representatives shall be an officer or employee of such Party or its Affiliate
having sufficient authority within the applicable Party to make decisions
arising within the scope of the applicable Committee’s responsibilities.  Each
Party shall initially appoint two (2) representatives to the JSC.  Each
Committee may change its size from time to time by mutual consent of its
representatives, and each Party may replace its representatives at any time upon
written notice to the other Party.  Each Party shall appoint one (1) of its
representatives on each Committee to act as the co-chairperson of such
Committee.  The role of the co-chairpersons shall be to convene and preside at
the Committee meetings and to ensure the circulation of meeting agendas at least
five (5) days in advance of Committee meetings and the preparation of meeting
minutes in accordance with Section 3.2(d), but the co-chairpersons shall have no
additional powers or rights beyond those held by other Committee
representatives.

 

(d)                                 Meetings.  The JSC shall meet at least twice
per calendar year during the Term, unless the Parties mutually agree in writing
to a different frequency for such meetings.  Either Party may also call a
special meeting of any Committee (by videoconference or teleconference) by at
least ten (10) Business Days prior written notice to the other Party in the
event such Party reasonably believes that a significant matter must be addressed
prior to the next regularly scheduled meeting, and such Party shall provide the
applicable Committee no later than ten (10) Business Days prior to the special
meeting with materials reasonably adequate to enable an informed decision.  Each
Committee may meet in person, by videoconference or by teleconference (provided,
however, that, unless the Parties otherwise mutually agree, at least one such
JSC meeting per calendar year shall be in person (alternating between the
headquarters of Aridis (or one of its Affiliates) and SAMR).  All Committee
meetings shall be conducted in English and all communications under this
Agreement shall be in English.  The co-chairpersons shall be responsible for
preparing reasonably detailed written minutes of the Committee meetings that
reflect, without limitation, all material decisions made at such meetings.  The
co-chairpersons shall send draft meeting minutes to each representative of the
applicable Committee for review and approval within ten (10) Business Days after
the Committee meeting.  Such minutes shall be deemed approved unless one or more
Committee representatives object to the accuracy of such minutes within ten
(10) Business Days of receipt.

 

3.3                               Decision Making.  Each Committee shall strive
to seek consensus in its actions and decision making process and all decisions
by the Committees shall be made by consensus, with each Party having
collectively one (1) vote in all decisions.  If after reasonable discussion and
good faith consideration of each Party’s view on a particular matter before any
Subcommittee, the representatives of the Parties cannot reach an agreement as to
such matter within ten (10) Business Days after such matter was brought to such
Subcommittee for resolution (to the extent such matter requires the agreement of
the Parties hereunder), such disagreement shall be referred to the JSC for
resolution.  If after reasonable discussion and good faith consideration of each
Party’s view on a particular matter before the JSC, the representatives of the
Parties cannot reach an agreement as to such matter (to the extent that such
matter requires the agreement of the Parties hereunder)

 

14

--------------------------------------------------------------------------------



 

within ten (10) Business Days after such matter was brought to the JSC for
resolution or after such matter has been referred to the JSC, such disagreement
shall be referred to the Executive Officers for resolution.  If the Executive
Officers cannot resolve such matter within thirty (30) days after such matter
has been referred to them, then SAMR’s Executive Officer shall have the final
decision making authority with respect to such matter if it is within the JSC’s
authority and relates to Worldwide License Products, and Aridis’s Executive
Officer shall have the final decision making authority with respect to such
matter if it is within the JSC’s authority and relates to Limited License
Products; in each case provided, however, that Aridis’s Executive Officer shall
have the right to veto any decision by SAMR relating to any of the following
matters (any such determination by Aridis shall be in writing and provided to
SAMR):

 

(a)                                 any amendments or updates to the Development
Plan or any Development work or product manufacture work that, in Aridis’s
reasonable judgment, is likely to have a material adverse effect upon the
procurement or maintenance of Regulatory Approval or Commercialization of
Licensed Products (including in the Applicable Territory);

 

(b)                                 with respect to Worldwide License Products,
global key product messages in promotional materials, key product messages and
content of scientific communications at conferences and events, and
communication to advisory boards; and

 

3.4                               Limitation of Committee Authority.  Each
Committee shall only have the powers expressly assigned to it in this Article 3
and elsewhere in this Agreement and shall not have the authority to: (a) modify
or amend the terms and conditions of this Agreement; (b) waive or determine
either Party’s compliance with the terms and conditions of under this Agreement;
or (c) decide any issue in a manner that would conflict with the express terms
and conditions of this Agreement.

 

3.5                               Discontinuation of Committees.  The activities
to be performed by each Committee shall solely relate to governance under this
Agreement, and are not intended to be or involve the delivery of services.  Each
Committee shall continue to exist until the Parties mutually agreeing to disband
such Committee.  Once the Parties mutually agree, such Committee shall have no
further obligations under this Agreement and, thereafter, each Party shall
designate a contact person for the exchange of information relevant to such
Committee under this Agreement and decisions of such Committee shall be
decisions as between the Parties, subject to the other terms and conditions of
this Agreement.

 

ARTICLE 4
DEVELOPMENT

 

4.1                               Overview. Subject to the terms and conditions
of this Agreement (including the diligence obligations set forth below), SAMR
will be responsible for all Development of Worldwide License Products in the
Worldwide Territory as is agreed by the JSC and noted in the Development Plans
included in Exhibit H, Development Plans, at its own cost and expense, including
all non-clinical and clinical studies and all collection of CMC Information
necessary to

 

15

--------------------------------------------------------------------------------



 

obtain Regulatory Approval for Worldwide License Products in the Worldwide
Territory (if and to the extent required by any Regulatory Authority in the
Worldwide Territory and subject to SAMR’s Commercially Reasonable Efforts).

 

4.2                               Option for Services Agreement(s) for SAMR
Products.  Upon request by SAMR as appropriate during the Term, Aridis and SAMR
agree to negotiate to create Services Agreement(s) under which Aridis shall
provide research services to SAMR for the identification of up to five
(5) candidates for SAMR Products (“Services Agreement(s)”).  Such services shall
be negotiated by the Parties when requested by SAMR, and SAMR shall reimburse
Aridis for reasonable fees for such services, including its internal and
out-of-pocket costs.  If such Services Agreement(s) are entered into by the
Parties, they shall be attached hereto and made part of Exhibit J, Option for
Services Agreement(s) for SAMR Products.

 

4.3                               Development Plan.  All Development of
Worldwide License Products under this Agreement shall be conducted pursuant to a
comprehensive written development plan which sets forth the timeline and details
of all non-clinical and clinical studies, CMC Information collection activities
and regulatory activities to be conducted by or on behalf of SAMR or its
Affiliates or their respective sub-licensees to obtain Regulatory Approval of
Licensed Products in the Applicable Territory (the “Development Plan”).  The
Parties shall agree on initial Development Plans for all Worldwide License
Products, within a reasonable period after the Effective Date, not to exceed one
(1) year from the Effective Date, to be attached hereto as Exhibit H.  From time
to time during the Term (at least on an annual basis), SAMR shall prepare
amendments and updates, as appropriate, to the then-current Development Plan,
and shall submit such amendments and updates to the JSC for review and
approval.  If, as a condition for MAA approval for Worldwide License Products in
the Applicable Territory for any Indication, a Regulatory Authority requires
additional clinical trials and/or other testing that, in either case, are not
stipulated in the initial Development Plan (or any Development Plan previously
approved in accordance with this Agreement), then SAMR shall promptly prepare a
revised Development Plan for such additional clinical trials and/or other
testing.  Notwithstanding the provisions of Section 3.3, approval of any such
amendment to the Development Plan shall require the approval of both Parties,
not to be unreasonably withheld.  If the terms of the Development Plan
contradict, or create inconsistencies or ambiguities with, the terms of this
Agreement, then the terms of this Agreement shall govern.

 

4.4                               Diligence.  SAMR shall use Commercially
Reasonable Efforts to Develop and obtain Regulatory Approval of Licensed
Products in the Applicable Territory.  Without limiting the foregoing, SAMR
shall file Marketing Authorization Applications and achieve First Commercial
Sale of Limited License Products and AR-201 Product, in India, according to the
schedules as may be agreed by the Parties in Exhibit H.

 

4.5                               Development Records.  SAMR shall maintain
complete, current and accurate records of all activities conducted pursuant to
the Development Plan by SAMR, its Affiliates and their respective sub-licensees,
and all Data and other Information resulting from such activities.  Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development activities in good scientific manner appropriate
for regulatory and patent purposes.  SAMR shall document all non-clinical
studies and clinical trials in formal written study records according to
applicable Laws, including applicable national and international guidelines such
as ICH, GCP and GLP.  Aridis shall have the right to access such records at
reasonable times

 

16

--------------------------------------------------------------------------------



 

and to obtain access to the original to the extent necessary or useful for
regulatory or patent purposes as set out in Section 4.7.

 

4.6                               Development Reports.  SAMR shall keep Aridis
reasonably informed as to the progress and results of its and its Affiliates’
and their respective sublicensees’ work under the Development Plan.  Without
limiting the foregoing, at each regularly scheduled JSC meeting, SAMR shall
provide Aridis with a written report summarizing the Development activities
performed since the last JSC meeting and the results thereof, and comparing such
activities with the Development Plan for such time period.  Such reports shall
be at a level of detail reasonably requested sufficient to determine compliance
with diligence obligations under this Agreement.  At such JSC meeting, the
Parties shall discuss the status, progress and results of SAMR’s Development
activities.  SAMR shall promptly respond to Aridis’s reasonable questions or
requests for additional information relating to such Development activities.  In
addition, within thirty (30) days after the end of each Fiscal Year, SAMR shall
provide Aridis with a detailed written annual report regarding the progress
under the Development Plan and results thereof.

 

4.7                               Data Exchange.  In addition to its adverse
event and safety data reporting obligations pursuant to Section 5, SAMR shall
promptly provide Aridis with copies of relevant Data and Information related to
Licensed Products generated by or on behalf of such Party or its Affiliates or
sub-licensees; the JSC shall establish reasonable policies to effectuate such
exchange of Data and Information as is reasonable necessary between the
Parties.  Aridis shall be obligated to share Data and Information related to
regulatory matters as set out in section 5 below.

 

4.8                               Subcontractors.  SAMR shall have the right to
engage subcontractors to conduct any activities necessary for Development of
Licensed Products, including but not limited to non-clinical studies, clinical
studies, CMC activities, and regulatory services for Licensed Products, under
this Agreement, provided that such subcontractors are bound by written
obligations of confidentiality and non-use consistent with this Agreement and
have agreed in writing to assign to SAMR all data, Information, inventions or
other intellectual property generated by such subcontractor in the course of
performing such subcontracted work.  SAMR shall remain responsible for any
obligations that have been delegated or subcontracted to any subcontractor, and
shall be responsible for the performance of its subcontractors.

 

ARTICLE 5
REGULATORY MATTERS

 

5.1                               Regulatory Responsibilities.

 

(a)                                 Subject to the terms and conditions of this
Agreement, SAMR will be responsible, at its sole cost and expense, for the
conduct of all regulatory activities required to obtain and maintain Regulatory
Approval of Licensed Products in the Applicable Territory, including the
preparation of all Regulatory Materials and all communications and interactions
with Regulatory Authorities in the Applicable Territory with respect to Licensed
Products.  SAMR shall be responsible for filing each MAA in the Applicable
Territory for each Licensed Product and will be the holder of (or its
distributing sub-licensee shall be the holder of, on behalf of SAMR) the

 

17

--------------------------------------------------------------------------------



 

Regulatory Approval for each Licensed Product in the Applicable Territory. The
Development Plan shall include the regulatory strategy for obtaining Regulatory
Approval of Licensed Products in the Applicable Territory.  SAMR shall use
Commercially Reasonable Efforts to carry out its regulatory obligations for
Licensed Products pursuant to such strategy.

 

(b)                                 With respect to AR-201 Product and Limited
License Products, the following terms shall apply:  Aridis shall provide such
assistance and cooperation to SAMR as SAMR may reasonably request (subject to
SAMR’s reimbursement of Aridis’s external costs and expenses related thereto),
with respect to the satisfaction of its obligations under Section 5.1(a),
including in connection with the preparation of Regulatory Materials.  Aridis
shall provide such sections of any Common Technical Document or other Regulatory
Materials as are in its possession as are reasonably necessary for SAMR’s
satisfaction of its obligations hereunder and as agreed by the JSC.  Any
transfer of CMC Information, Regulatory Materials or other Aridis Data or Aridis
IP as set forth in this Section is conditioned on SAMR establishing appropriate
firewalls or equivalent means to ensure that such Information is protected from
unauthorized disclosure and is used only for legal and regulatory compliance
purposes and not for any other purpose.  SAMR shall ensure that any information
provided by or on behalf of Aridis pursuant to this Section 5.1 shall only be
disclosed to those identified personnel of SAMR (or a designated agreed Third
Party) who (a) have a need to know the same to comply with the above
obligations, and (b) have been fully informed of and acknowledge the highly
sensitive and proprietary nature of such information and the need to maintain
its secrecy and avoid inappropriate usage or disclosure, by using the firewall
or equivalent means.

 

5.2                               Pricing.  SAMR shall be solely responsible and
liable for, and shall indemnify Aridis in connection with, any Losses (as
defined below) arising from Claims (as defined below) brought by Third Parties
(including Regulatory Authorities) alleging excessive pricing, or other
pricing-related issues, with respect to Licensed Product in the Applicable
Territory.  With respect to the obligations noted above in this section 5.2,
SAMR shall keep Aridis reasonably informed of, and promptly provide Aridis for
its review and comment, with (a) drafts of any material filings or responses to
be made to the a Regulatory Authority and (b) copies of all material
communications from any Regulatory Authority in the Applicable Territory, in
each case, in a reasonable amount of time in advance of submitting such
applications, filings or responses. SAMR shall reasonably consider in good faith
comments provided by Aridis with respect to all of the foregoing (a) and (b).

 

5.3                               Regulatory Information Sharing.  SAMR shall
(a) provide Aridis with Regulatory Materials used by it in the Applicable
Territory according to such procedures as are agreed by the JSC (the JSC shall
reasonable accommodate Aridis’ request for advance submission of relevant
Regulatory Materials related to Limited License Products); and (b) shall keep
Aridis informed of any material verbal or written communication or question
relating to Limited License Products and AR-201 Product received by SAMR from a
Regulatory Authority in the Applicable Territory.  Except as required by
applicable Law, SAMR, its Affiliates and sublicensees shall not submit any
Regulatory Materials to, or communicate with, any Regulatory Authority except in
an Applicable Territory regarding any Licensed Products.  If such submission or
communication is required by applicable Law, SAMR shall immediately notify
Aridis in writing of such requirement and the content of such submission or
communication.

 

18

--------------------------------------------------------------------------------



 

5.4                               Meetings with Regulatory Authorities.  SAMR
shall lead all interactions with Regulatory Authorities in the Applicable
Territory with respect to Licensed Products.  SAMR shall keep Aridis reasonably
informed of any material regulatory developments related to Licensed Products in
the Applicable Territory.  At each regularly scheduled JSC meeting, SAMR shall
provide Aridis with a list and schedule of any in-person meeting or
teleconference with the applicable Regulatory Authorities (or related advisory
committees) in the Applicable Territory planned for the next calendar quarter
that relates to any Licensed Product.  In addition, SAMR shall notify Aridis as
soon as reasonably possible (but in no event later than two (2) Business Days)
after SAMR becomes aware of any additional such meetings or teleconferences that
become scheduled for such calendar quarter.  Aridis shall provide all reasonable
assistance requested by SAMR to prepare for any such meeting or teleconference
relating to Limited License Products. To the extent permitted by applicable
Laws, Aridis shall have the right to participate (whether directly or through a
representative) in all such meetings and teleconferences.

 

5.5                               Regulatory Costs.  Unless otherwise provided
in this Agreement, SAMR shall be responsible for the costs and expenses incurred
in connection with the preparation and filing of any and all Regulatory
Materials and the maintenance of any and all Regulatory Approvals (including MAA
approvals) for Licensed Products in the Applicable Territory.

 

5.6                               Right of Reference to Regulatory Materials
(including relevant portions of Drug Master Files).  Each Party hereby grants to
the other Party the right of reference to all Regulatory Materials pertaining to
Licensed Products submitted by or on behalf of such Party.  The receiving Party
may use such right of reference solely for the purpose of seeking, obtaining and
maintaining Regulatory Approval of Licensed Products in its respective
territory.  Each Party shall support the other Party, as reasonably requested by
such other Party and at such other Party’s expense, in obtaining Regulatory
Approvals in such other Party’s territory, including providing necessary
documents or other materials required by applicable Laws to obtain Regulatory
Approval in such territory, all in accordance with the terms and conditions of
this Agreement.

 

5.7                               No Harmful Actions.  If either Party believes
that a Party is taking or intends to take any action with respect to any
Licensed Product that could reasonably be expected to have a material adverse
impact upon the development, manufacture, commercialization or regulatory status
of any Licensed Product, that Party may bring the matter to the attention of the
JSC and the Parties shall discuss in good faith to promptly resolve such
concern.

 

5.8                               Notification of Threatened Action.  Each Party
shall immediately notify the other Party of any information it receives
regarding any threatened or pending action, inspection or communication by or
from any Third Party, including without limitation a Regulatory Authority, which
may adversely affect the development, manufacture, commercialization or
regulatory status of any Licensed Product.  Upon receipt of such information,
the Parties shall consult with each other in an effort to arrive at a mutually
acceptable procedure for taking appropriate action.

 

5.9                               Adverse Event Reporting and Safety Data
Exchange.  No later than ninety (90) days before the commencement of a clinical
study with respect to Development of any Limited License Product by SAMR in the
Applicable Territory, the Parties shall define and finalize the actions that the
Parties shall employ with respect to such Licensed Product to protect patients
and promote their well-being in a written pharmacovigilance agreement (the
“Pharmacovigilance

 

19

--------------------------------------------------------------------------------



 

Agreement”) for the Development of the Licensed Product.  Further, no later than
one hundred and eighty (180) days before the anticipated launch date of any
Limited License Product in the Applicable Territory, the Parties shall enter
into a separate Pharmacovigilance Agreement for the Commercialization of the
Licensed Product.

 

5.10                        Remedial Actions.  Each Party will notify the other
Party immediately, and promptly confirm such notice in writing, if it obtains
information indicating that any Licensed Product may be subject to any recall,
corrective action or other regulatory action taken by virtue of applicable Laws
(a “Remedial Action”).  The Parties will assist each other in gathering and
evaluating such information as is necessary to determine the necessity of
conducting a Remedial Action.  SAMR shall, and shall ensure that its Affiliates
and sublicensees will, maintain adequate records to permit the Parties to trace
the distribution, sale and use (to the extent possible) of Licensed Products in
the Applicable Territory.  If SAMR or any of its Affiliates determines that any
Remedial Action with respect to any Licensed Product in an Applicable Territory
should be commenced or is required by applicable Laws or Regulatory Authority, 
then such Remedial Action shall be at the expense of SAMR. Remedial Actions that
are not required by Law, but are deemed necessary by Aridis in the exercise of
reasonable discretion, may be required by Aridis, the expenses of which shall be
borne by Aridis unless agreed by the JSC.  Otherwise, each Party shall provide
the other Party, at the other Party’s expense, with such assistance in
connection with a Remedial Action as may be reasonably requested by such other
Party.  Notwithstanding the foregoing, any Remedial Action that relates to the
manufacture and supply of Licensed Products by one Party to another shall be
governed by the terms and conditions of the relevant Supply Agreement.

 

ARTICLE 6
COMMERCIALIZATION

 

6.1                               Overview.  Subject to the terms and conditions
of this Agreement (including the diligence obligations set forth below), SAMR
will be responsible for and have operational control over all aspects of the
Commercialization of Licensed Products in the Applicable Territory, including: 
(a) developing and executing a commercial launch and pre-launch plan,
(b) negotiating with applicable Governmental Authorities regarding the price and
reimbursement status of Licensed Products (subject to Section 5.2);
(c) marketing, advertising and promotion; (d) booking sales and distribution and
performance of related services; (e) handling all aspects of order processing,
invoicing and collection, inventory and receivables; (f) providing customer
support, including handling medical queries, and performing other related
functions; and (g) conforming its practices and procedures to applicable Laws
relating to the marketing, detailing and promotion of Licensed Products in the
Applicable Territory.  SAMR shall bear all of the costs and expenses incurred in
connection with such Commercialization activities. Aridis shall provide and/or
disclose to SAMR upon SAMR’s request, and no more than once each calendar
quarter, at SAMR’s cost, copies of any Licensed Product-related materials that
are necessary or useful in connection with SAMR’s Commercialization of Licensed
Products in the Applicable Territory (including relevant training materials,
global brand and global market research, in each case, with respect to Licensed
Products).

 

20

--------------------------------------------------------------------------------



 

6.2                               Commercialization Plan.

 

(a)                                 General.  SAMR shall Commercialize Licensed
Products in the Applicable Territory pursuant to a commercialization plan (the
“Commercialization Plan”).  The Commercialization Plan shall include (i) a
detailed description of all key strategic decisions (including messaging,
branding, marketing, advertising, sales force positioning, number of
representatives and details, pricing strategy, etc.), implementation tactics and
pre-launch and post-launch activities; (ii) a reasonably detailed description
and timeline of SAMR’s, its Affiliates’ and their respective sublicensees’
Commercialization activities for Licensed Products in the Applicable Territory
for the next Fiscal Year, including medical marketing activities, sales
forecasts and projections, pricing, reimbursement, market research, sales
training, distribution channels, customer service and sales force matters
related to the launch and sale of Licensed Products in the Applicable Territory,
and (iii) a strategic plan for Commercialization of Licensed Products in the
Applicable Territory for the following two (2) Fiscal Years.

 

(b)                                 Initial Plan and Amendments.  Within a
reasonable time (but no later than six (6) months) prior to the anticipated
Regulatory Approval of each Licensed Product in the Applicable Territory, SAMR
shall prepare and present to the JSC (or a Subcommittee established by JSC to
oversee Commercialization of Licensed Products in the Applicable Territory) the
initial Commercialization Plan for review and discussion by the JSC.  From time
to time during the Term (at least on an annual basis), SAMR shall prepare
updates and amendments, as appropriate, to the then-current Commercialization
Plan, and shall submit all updates and amendments to the Commercialization Plan
to the JSC for review and discussion.  Once reviewed by the JSC, the
Commercialization Plan shall become effective and supersede the previous
Commercialization Plan as of the date of such approval.

 

6.3                               Pricing.  Subject to any determination by
applicable Regulatory Authorities, SAMR shall have the sole right to determine
the pricing of the Licensed Products in the Applicable Territory. SAMR shall
review its Commercialization Plans, only in the case for neighboring countries
of Aridis territory with JSC, to minimize the potential that Aridis’ worldwide
commercialization strategies, including pricing strategies, for Aridis’
commercialization of Limited License Products outside of the Limited Territory,
will not be negatively impacted by the Commercialization Plan, including pricing
strategy, developed by SAMR pursuant to this Section 6. Further, it is agreed
between the Parties that SAMR is not under an obligation to review its
Commercialization Plans for GAVI Countries.

 

6.4                               Commercialization Diligence.  SAMR shall use
Commercially Reasonable Efforts to Commercialize the Licensed Products in the
Applicable Territory. Subject to the foregoing, SAMR shall perform, in all
material respects, the activities specified in the Commercialization Plan.

 

6.5                               Commercialization Reports.  SAMR shall keep
Aridis reasonably informed of SAMR’s, its Affiliates’ and their respective
sublicensees’ Commercialization activities with respect to the Licensed Products
in the Applicable Territory.  Without limiting the foregoing, at each regularly
scheduled JSC meeting, SAMR shall provide Aridis with a written report
summarizing the significant Commercialization activities performed with respect
to the Licensed Products since the last JSC meeting, and shall respond promptly
to reasonable questions thereto.

 

21

--------------------------------------------------------------------------------



 

In addition, within sixty (60) days after the end of each Fiscal Year, SAMR
shall provide Aridis with a reasonably detailed progress report describing
SAMR’s progress under the Commercialization Plan and results thereof.

 

6.6                               Cross-Territorial Restrictions.  SAMR hereby
covenants and agrees that it shall not, and shall ensure that its Affiliates and
sublicensees will not, intentionally or knowingly, either directly or
indirectly, promote, market, distribute, import, sell or have sold the Licensed
Products, including via internet or mail order, into countries outside the
Applicable Territory.  As to such countries outside the Applicable Territory
(which are exclusively reserved for Aridis), SAMR shall not, and shall ensure
that its Affiliates and their respective sublicensees will not: (a) establish or
maintain any branch, warehouse or distribution facility for Licensed Products in
such countries, (b) engage in any advertising or promotional activities relating
to Licensed Products that are directed primarily to customers or other purchaser
or users of Licensed Products located in such countries, (c) solicit orders for
Licensed Products from any prospective purchaser located in such countries, or
(d) sell or distribute Licensed Products to any person in the Applicable
Territory who intends to sell or has in the past sold Licensed Products in such
countries.  If SAMR receives any order for any Licensed Product from a
prospective purchaser reasonably believed to be located in a country outside the
Applicable Territory, SAMR shall immediately refer that order to Aridis and SAMR
shall not accept any such orders.  SAMR shall not, intentionally or knowingly,
deliver or tender (or cause to be delivered or tendered) Licensed Products into
a country outside of the Applicable Territory. SAMR shall not, and shall ensure
that its Affiliates and their respective sublicensees will not, knowingly
restrict or impede in any manner Aridis’s exercise of its retained exclusive
rights outside of the Applicable Territory.

 

6.7                               Labeling.  SAMR shall provide Aridis with
proposed content for labeling and packaging (including with respect to any
product inserts) of Licensed Products in the Applicable Territory, for Aridis’s
review and approval prior to use; all such approval by Aridis shall be
explicitly subject to SAMR’s requirements for compliance with Applicable Laws in
applicable countries.  SAMR shall not materially deviate from Aridis’s approved
label for the Product in the design or content of the label for any Licensed
Product.

 

ARTICLE 7
MANUFACTURE AND SUPPLY

 

7.1                               Manufacture and Supply.  SAMR shall be
responsible for all manufacture and Supply of all Worldwide License Products. 
With respect to Limited License Products, manufacturing and supply shall be as
set out in Exhibit G, Manufacturing Rights and Obligations  Prior to any
manufacture of any Limited Licensed Product by or on behalf of SAMR, whether
such manufacture is by SAMR or by Aridis or their respective Affiliates,
sublicensees or contractees, the Parties shall enter into appropriate Quality
Agreements (“Quality Agreement(s)”), which shall include such terms as are
customary in the industry regarding the manufacture, supply, storage,
transportation, recording and testing of all Licensed Products to be used in any
way by SAMR (including clinical trial material) hereunder.  All such Quality
Agreements shall be appended to this Agreement, upon execution.

 

22

--------------------------------------------------------------------------------



 

7.2                               Supply Option. SAMR shall also have an option
to supply Limited License Products to Aridis for sale outside the Limited
Territory, which option shall be solely as set out in Exhibit G, Manufacturing
Rights and Obligations.

 

7.3                               Distribution.  SAMR will be solely responsible
for the distribution of Licensed Products in the Applicable Territory.

 

7.4                               Brand Security and Anti-Counterfeiting.  The
Parties will establish contacts for communication regarding brand security
issues and will each reasonably cooperate with the other with respect thereto.

 

ARTICLE 8
COMPENSATION

 

8.1                               Upfront Payment.

 

8.1.1                     Upon the Effective Date, SAMR shall pay to Aridis a
one-time, non-refundable, non-creditable upfront payment of fifteen million U.S.
dollars, payable as follows:

 

(a)                         The Parties acknowledge that Affiliate of SAMR has
made a payment of five million U.S. dollars ($5,000,000.00) to Aridis pursuant
to the terms of the Option for Exclusive Product and Platform Technology
License, executed by the Parties as of July 16, 2019.  That payment is required
consideration under this License Agreement.

 

(b)                         Within five (5) days of the Effective Date, SAMR
shall make a further payment of ten million U.S. dollars ($10,000,000).

 

8.1.2                     The payment of amount referred at 8.1.1 (a) has been
made by Affiliate of SAMR. For the sake of good accounting practices and
regulations, Aridis will refund the said amount to Affiliate (SIBV) immediately
after payment by SAMR pursuant to section 8.1.1(b) and SAMR will immediately pay
the said amount to Aridis.

 

8.2                               [This section intentionally left blank.]

 

8.3                               Development and Commercialization Costs.

 

(a)                                 SAMR shall bear all costs and expenses
incurred in the Development of Licensed Products in the Applicable Territory in
accordance with Article 4.

 

(b)                                 SAMR shall promptly reimburse Aridis for
expenses incurred by Aridis to conduct activities to support the Development and
Commercialization of Licensed Products in the Applicable Territory (to the
extent as expressly provided for in this Agreement).

 

8.4                               SAMR payments for Aridis Milestones. Aridis
shall promptly notify SAMR upon the achievement of each milestone event set
forth below, and SAMR shall pay to Aridis the

 

23

--------------------------------------------------------------------------------



 

corresponding non-refundable and non-creditable development milestone payment
set forth below within thirty (30) days after the receipt of notice from Aridis
of its achievement of such milestone:

 

(a)                                 Successful Completion by Aridis of Phase III
clinicals trial with demonstration that at least one primary or secondary
endpoint is met in U.S. or Europe for the first Limited License Product:  * US
dollars (US $*);

 

(b)                                 Successful completion  by Aridis of  Phase
III clinical trials in USA for the second Aridis Product :  * US dollars (US
$*); and

 

(c)                                  Receipt by Aridis of the first approval of
an MAA in the US or Europe for a Limited License Product:  * US dollars (US
$*).  (Note:  If approval of an MAA in the US or Europe occurs pursuant to this
subsection (c) for one Limited License Product, and approval of an MMA for a
separate Limited License Product occurs either in US or Europe or in the Limited
Territory, the milestone under subsection (b) shall also be deemed to have been
met and both milestones will be concurrently paid.)

 

8.5                               SAMR payments for SAMR Development Milestone
Payments.  SAMR shall promptly notify Aridis upon the achievement of each
milestone event set forth below, and SAMR shall pay to Aridis the corresponding
non-refundable and non-creditable development milestone payment set forth below
within thirty (30) days after the achievement of each such milestone:

 

(a)                                 The filing of the first IND with any
Regulatory Authority for each Worldwide License Product: * US dollars (US $*);

 

(b)                                 Completion by SAMR of all Phase III
clinicals trials necessary for submission of the first MAA in the US or Europe
for each Worldwide License Product:  *US dollars (US $*); and

 

(c)                                  Receipt by SAMR of the approval of the
first MAA in the US or Europe for each Worldwide License Product: * US dollars
(US $*).

 

8.6                               Royalties on Net Sales.

 

(a)                                 Royalty Rate.  SAMR shall pay Aridis a
royalty on Net Sales by SAMR, its Affiliates and their respective sub-licensees
with respect to Licensed Products Applicable Territory during the respective
Royalty Terms applicable to such Licensed Products.  The royalty on Net Sales
shall be calculated separately for each License Product and shall be:

 

(i)                                    For Net Sales (determined separately for
each Licensed Product) up to (and including) US $* in each calendar year: *
percent (*%) of Net Sales;

 

(ii)                                For Net Sales above US $* and up to US $* in
each calendar year: * percent (*%) of Net Sales; and

 

(iii)                            For Net Sales above US $* in each calendar
year: * percent (*%) of Net Sales.

 

24

--------------------------------------------------------------------------------



 

(b)                                 Additional earned royalties. Earned
royalties on Net Sales as are required as of the Effective Date to be paid by
Aridis to Third Parties for Net Sales of Licensed Products shall be the
responsibility of Aridis; except that such third party royalties shall be the
obligation of SAMR to the extent agreed by the Parties and disclosed in
Exhibit I, Third Party Royalty Obligations.

 

(c)                                  EU Territory Grant Royalty Rate.  If any EU
Territory Grant is made pursuant to the terms of section 2.5 and Exhibit F, Net
Sales of such Limited License Products in the EU Territory as are covered in
such grant shall not be included in the calculations of Net Sales or royalty
rates under section 8.6(a) above.  For Net Sales of Limited License Products by
SAMR in the EU Territory pursuant to any EWU Territory Grant, the Royalty Rate
shall be: twenty percent (20%).

 

(d)                                 Royalty Term.  Royalties payable under
Section 8.6 (b) shall be payable for the term provided in Exhibit I.  Royalties
payable under Section 8.6 (a) shall be paid by SAMR (on a Licensed
Product-by-Licensed Product basis) from the period beginning on the date of the
First Commercial Sale of each Licensed Product in the Applicable Territory and
ending on the latest of (a) the expiration, invalidation or abandonment of the
last Valid Claim within the Aridis Licensed Patents Covering such Licensed
Product in the Applicable Territory; (b) the tenth (10th) anniversary of the
date of First Commercial Sale of such Licensed Product in the Applicable
Territory or the expiry date of any extension of such period (as described
below), as applicable; and (c) the expiration of Regulatory Exclusivity for such
Licensed Product in the Applicable Territory, if any (the “Royalty Term”);
provided that, the ten (10) year period referred to in the foregoing clause
(b) with respect to such Licensed Product shall automatically be extended for
subsequent (successive) five (5) year periods, unless either Party notifies the
other Party in writing of its intention not to so extend such initial ten
(10) year period or any then current five (5) year extension period no later
than six (6) months prior to the expiry of the initial period or then current
extension period, as applicable.

 

8.7                               Royalty Payments; Reports.  Royalties under
Section 8.4 shall be calculated and reported for each calendar quarter during
the Royalty Term and shall be paid within sixty (60) days after the end of the
applicable calendar quarter, commencing with the calendar quarter in which the
First Commercial Sale of a Licensed Product occurs.  Each payment of royalties
shall be accompanied by a report of Net Sales of Licensed Products by SAMR, its
Affiliates and their respective sublicensees in sufficient detail to permit
confirmation of the accuracy of the royalty payment made, including: (a) the
amount of gross sales and Net Sales of Licensed Products in the Applicable
Territory on a Licensed Product-by-Licensed Product basis, (b) an itemized
calculation showing the deductions from gross sales (by major category as set
forth in the definition of Net Sales) to determine Net Sales and (c) a
calculation of the amount of royalties due to Aridis in U.S. Dollars, including
the application of any exchange rate used.

 

8.8                               Payment Method; Foreign Exchange.  All
payments owed by SAMR under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by
Aridis.  For clarity, all payments by SAMR to Aridis pursuant to Sections 8.1,
8.2, 8.3, 8.4, 8.5 and 8.6 shall be in U.S. Dollars.  The rate of exchange to be
used in computing the amount of currency equivalent in U.S. Dollars of any
amounts payable in U.S. Dollars by SAMR to Aridis under this Agreement shall be
determined and calculated using the average rate

 

25

--------------------------------------------------------------------------------



 

of exchange based on OANDA rates for the calendar quarter in which the
applicable payment is due.

 

8.9                               Interest on Late Payments.  If SAMR does not
make  payment of any sum due to Aridis on or before the due date, simple
interest shall thereafter accrue on the sum due to Aridis until the date of
payment at the per annum rate of one percent (1%) over the then-current prime
rate reported in The Wall Street Journal or the maximum rate allowable by
applicable Laws, whichever is lower.

 

8.10                        Records; Audits.

 

(a)                                 SAMR shall, and shall ensure that its
Affiliates and its and their respective sublicensees, maintain complete and
accurate records in sufficient detail to permit Aridis to confirm the accuracy
of the calculation of royalty payments and the achievement of the Development
milestone events.  All payments and other amounts under this Agreement and any
Transaction Agreement shall be accounted for in accordance with US GAAP.  Upon
reasonable prior notice, such records shall be available for examination during
regular business hours for a period of five (5) years from the end of the Fiscal
Year to which they pertain, and not more often than once each Fiscal Year, by an
independent certified public accountant selected by Aridis and reasonably
acceptable to SAMR, for the sole purpose of verifying the accuracy of the
financial reports furnished by SAMR pursuant to this Agreement and any payments
with respect thereto.  Any such auditor shall not disclose SAMR’s Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by SAMR or the amount of payments
due under this Agreement.  Any amounts shown to be owed but unpaid shall be paid
within thirty (30) days from the accountant’s report, plus interest (as set
forth in Section 8.8) from the original due date.  Aridis shall bear the full
cost of such audit unless such audit discloses an underpayment by SAMR of more
than five percent (5%) of the amount due for the audited period, in which case
SAMR shall bear the full cost of such audit.

 

(b)                                 SAMR shall, and shall ensure that its
Affiliates and its and their respective employees, agents and contractors,
maintain complete and accurate records with respect to SAMR’s
pharmacovigilance-related obligations set forth in Section 5.9.  Upon reasonable
prior notice, such records shall be available for examination during regular
business hours for a period of five (5) years from the end of the Fiscal Year to
which they pertain, and not more often than once each Fiscal Year, by Aridis or
its designee that is reasonably acceptable to SAMR, for the sole purpose of
ensuring compliance all Transaction Agreements.

 

8.11                        Taxes.

 

(a)                                 Taxes on Income.  Each Party shall be solely
responsible for the payment of all taxes imposed on its share of income arising
directly or indirectly from the efforts of the Parties under this Agreement.

 

(b)                                 Withholding Taxes.  If SAMR is required by
applicable Laws to make any tax deduction, tax withholding or similar payment
from any amount paid or payable by SAMR to Aridis (a “Tax Withholding”) under
this Agreement, then in the case of any payments to be made by SAMR to Aridis
under this Agreement (including pursuant to Sections 8.1, 8.3, 8.4, 8.5 and

 

26

--------------------------------------------------------------------------------



 

8.6) SAMR will pay Aridis the actual stated amount set forth under this
Agreement in full and shall also pay any such Tax Withholding (including any
additional Tax Withholding required with respect to SAMR’s additional payments
under this Section 8.11) directly to the proper Governmental Authority. For
clarity, Aridis shall receive, without any deduction or offset with respect to
taxes and free of any Tax Withholding, a net amount equal to, after payment of
any Tax Withholding, the amount to which Aridis was otherwise entitled under
this Agreement and would have received had no such Tax Withholding been required
by Laws to be made.  In the event that (i) a Tax Withholding is required, but
some or all of the tax required to be withheld and remitted by SAMR is not
withheld and/or is not remitted by SAMR, and (ii) instead Aridis pays the
relevant amount to a Governmental Authority, SAMR shall indemnify Aridis for the
full amount of any such tax paid by Aridis and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto.

 

(c)                                  Tax Cooperation.  The Parties agree to
cooperate with one another and use reasonable efforts to reduce or eliminate Tax
Withholding or similar obligations in respect of payments made by SAMR to Aridis
under this Agreement. Aridis shall provide SAMR any tax forms that may be
reasonably necessary in order for SAMR not to withhold tax or to withhold tax at
a reduced rate under an applicable bilateral income tax treaty.  Each Party
shall provide the other with reasonable assistance to enable the recovery, as
permitted by applicable Laws, of withholding taxes, VAT or similar obligations
resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party bearing such withholding tax or VAT. To the extent that
SAMR makes any tax payment (including withholding tax) pursuant to Section 8.11
(b) on Aridis’ behalf, and Aridis should be entitled to a credit of that tax
payment made by SAMR against any tax due from Aridis (e.g. on Aridis’ income),
Aridis shall promptly inform SAMR of such credit and refund the credited amount
to SAMR, upon receipt.

 

ARTICLE 9
INTELLECTUAL PROPERTY MATTERS

 

9.1                               Ownership of Data and Inventions.

 

(a)                                 Data.  Aridis shall solely own all Data
generated by Aridis.  The Data Controlled by Aridis are included in the Aridis
Licensed Know-How and licensed to SAMR under Section 2.1(a).  SAMR shall solely
own all Data generated by SAMR in the Development, during manufacturing and the
scale-up data of Licensed Products.  .

 

(b)                                 Inventions. Inventorship of any Inventions
will be determined in accordance with the standards of inventorship and
conception under U.S. patent laws. For clarity, all Inventions made by Aridis
are included in the Aridis IP and licensed to SAMR under Section 2.1(a).  SAMR
shall promptly disclose in writing to Aridis all inventions made by it related
to Aridis IP and to SAMR Development Inventions and Aridis shall be under an
obligation to keep such disclosures confidential. Further, such disclosures of
SAMR Development Inventions by SAMR or its Affiliates to Aridis shall not in any
case amount to transfer of rights in such Development rights and it shall also
not amount to assignment. Inventions made by SAMR relating to or comprising
improvements of MabIgX Technology, or relating to or comprising

 

27

--------------------------------------------------------------------------------



 

improvements of Limited License Products,  may subject to the licenses granted
to SAMR be assigned by SAMR to Aridis only after having discussion between the
Parties. The Parties further agree that the inventions relating to or comprising
improvements of MabIgX Technology, or relating to or comprising improvements of
Limited License Products or SAMR Development Inventions, if mutually decided by
the Parties, that SAMR should assign the rights to Aridis the same shall be
remunerated appropriately as may be decided mutually by the Parties.

 

(c)                                  SAMR’s Affiliates, Sublicensees and
Subcontractors.  SAMR shall ensure that each of its Affiliates, sublicensees and
subcontractors under this Agreement has a contractual obligation to disclose to
SAMR all Data and Inventions generated, invented, discovered, developed, made or
otherwise created by them or their employees, agents or independent contractors,
and to provide sufficient rights to SAMR with respect thereto.

 

9.2                               Patent Prosecution.

 

(a)                                 Prosecution by Aridis.  As between the
Parties, Aridis shall have the sole right to prepare, file, prosecute and
maintain or abandon any Aridis Licensed Patents during the term of this
Agreement.  Aridis does not represent or warrant that any patent will issue or
be granted based on patent applications contained in the Aridis Licensed
Patents.  Aridis shall provide SAMR reasonable opportunity to review and comment
on prosecution efforts, if any, regarding solely any Aridis Licensed Patents in
the Limited Territory: Aridis shall promptly provide SAMR with copies of all
material communications from any patent authority in the Limited Territory
regarding the Aridis Licensed Patents, and shall provide SAMR, for its review
and comment, with drafts of any material filings or responses to be made to such
patent authorities in a reasonable amount of time in advance of submitting such
filings or responses.  Aridis shall consider in good faith comments thereto
provided by SAMR in connection with the prosecution of the Aridis Licensed
Patents in the Limited Territory.  For the purpose of this Article 9,
“prosecution” shall include any post-grant proceeding in the Limited Territory,
including opposition proceedings.  Aridis shall have the sole right in its sole
discretion to prepare, file, prosecute and maintain the Aridis Patents outside
the Limited Territory

 

(b)                                 AR-201 Product.  The Parties shall cooperate
in good faith, at SAMR’s expense and pursuant to terms as agreed by the JSC, to
prepare, file, prosecute and maintain any Aridis Patents solely and specifically
Covering the AR-201 Product.

 

(c)                                  Collaboration. SAMR shall provide Aridis
with all reasonable assistance and cooperation in the patent prosecution efforts
by Aridis provided in this Section 9.2, including providing any necessary powers
of attorney and executing any other required documents or instruments for such
prosecution.

 

9.3                               Patent Enforcement.

 

(a)                                 Notification.  If either Party becomes aware
of any existing or threatened infringement of any Aridis Licensed Patent
comprising a Third Party’s use or sale of a product for an Indication of a
Licensed Product, that competes with said Licensed Product in the Applicable
Territory (“Infringement”), it shall promptly notify the other Party in writing
to that effect and

 

28

--------------------------------------------------------------------------------



 

the Parties will consult with each other regarding any actions to be taken with
respect to such Infringement.

 

(b)                                 Enforcement Rights.  Each Party shall share
with the other Party all Information available to it regarding such alleged
Infringement, pursuant to a mutually agreeable “common interest agreement”
executed by the Parties under which the Parties agree to their shared, mutual
interest in the outcome of any suit to enforce the Aridis Licensed Patents
against such Infringement.  Aridis shall have the first right, but not the
obligation, to bring an appropriate suit or other action against any Person
engaged in such Infringement, at Aridis’s cost and expense.  If Aridis elects to
commence a suit to enforce the applicable Aridis Licensed Patents against such
Infringement, then SAMR shall have the right to join such enforcement action
upon notice to Aridis to the extent that such Infringement is resulting from a
Third Party’s use or sale of a product that competes with a Licensed Product in
the Applicable Territory, and in this case the Parties shall share the cost and
expense of such enforcement action equally.  If Aridis does not intend to
commence a suit to enforce the applicable Aridis Licensed Patents against such
Infringement or to take other action to secure the abatement of such
Infringement, it shall so notify SAMR in due time, and then, to the extent that
such Infringement is resulting from a Third Party’s use or sale of a product
that competes with a Licensed Product in the Applicable Territory (and solely to
such extent). SAMR shall have the right, but not the obligation, to commence
such a suit or take such action, at SAMR’s cost and expense (provided that, if
Aridis believes in good faith that the commencement of any such suit or action
by SAMR would reasonably be likely to have a negative impact on any similar
action that Aridis, its Affiliates or sublicensees is pursing against such
person or entity, then SAMR shall not have the right to commence such suit or
action without the consent of Aridis).  In such case, Aridis shall take
appropriate actions in order to enable SAMR to commence a suit or take the
actions set forth in the preceding sentence.  SAMR shall not settle any such
suit or action in any manner that would negatively impact the Aridis Licensed
Patents and neither Party shall settle any such suit in a manner that would
limit or restrict the ability of SAMR to sell the Licensed Products in the
Applicable Territory without the prior written consent of the other Party.

 

(c)                                  Collaboration.  Each Party shall provide to
the Party bringing a claim, suit or action under Section 9.3(b) (the “Enforcing
Party”) with reasonable assistance in such enforcement, at such Enforcing
Party’s request and expense (unless SAMR elects to join an enforcement action
when Aridis is the Enforcing Party, in which case the expenses will be shared
equally by the Parties), including joining such action as a party plaintiff if
required by applicable Laws to pursue such action.  The Enforcing Party shall
keep the other Party regularly informed of the status and progress of such
enforcement efforts, and shall reasonably consider the other Party’s comments on
any such efforts.  The non-enforcing Party shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense, but such Party shall at all times cooperate fully with the Enforcing
Party.

 

(d)                                 Expenses and Recoveries.  The Enforcing
Party shall be solely responsible for any expenses it incurs as a result of such
enforcement action, except that the Parties shall share equally the cost and
expense of the enforcement action when Aridis is the Enforcing Party and SAMR
elects to join the enforcement action.  If the Enforcing Party recovers monetary
damages in such claim, suit or action brought under Section 9.3(b), such
recovery shall be allocated first to

 

29

--------------------------------------------------------------------------------



 

the reimbursement of any documented expenses incurred by the Parties in such
enforcement action, and any remaining amounts shall be shared by the Parties as
follows:

 

(i)                                    if Aridis is the Enforcing Party and SAMR
does not elect to join the enforcement action and share the cost and expense of
the enforcement action: seventy-five percent (75%) of the remaining amounts
shall be retained by Aridis, and twenty-five percent (25%) of the remaining
amounts shall be paid to SAMR;

 

(ii)                                if Aridis is the Enforcing Party and SAMR
elects to join the enforcement action and share the cost and expense of the
enforcement action: fifty percent (50%) of the remaining amounts shall be
retained by Aridis, and fifty percent (50%) of the remaining amounts shall be
paid to SAMR;

 

(iii)                            if SAMR is the Enforcing Party: seventy five
percent (75%) of the remaining amounts shall be retained by SAMR, and twenty
five percent (25%) of the remaining amounts shall be paid to Aridis;

 

(iv)                             all amounts noted in subsections (i), (ii), and
(iii) above apply solely to the extent any such amounts are received directly in
connection to an “Infringement” defined in section 9.3(a).

 

(e)                                  Other Infringements.  Aridis shall have the
sole right to enforce Aridis Patents outside the Applicable Territory, and with
respect to infringements other than “Infringements” as defined in section
9.3(a), and Aridis shall be entitled to retain all recoveries resulting from all
such enforcements.

 

9.4                               Third Party Infringement Claims.  If the
manufacture, sale or use of the Licensed Products in the Applicable Territory
pursuant to this Agreement results in a claim, suit or proceeding alleging
patent infringement against SAMR or Aridis (or their respective Affiliates,
licensees or sublicensees) (collectively, “Infringement Actions”), such Party
shall promptly notify the other Party hereto in writing.  SAMR shall have the
right to direct and control the defense of such Infringement Action, at its own
expense with counsel of its choice; provided, however, that Aridis may
participate in the defense and/or settlement thereof, at its own expense with
counsel of its choice.  In any event, SAMR agrees to keep Aridis reasonably
informed of all material developments in connection with any such Infringement
Action for which SAMR exercises its right to direct and control the defense. 
SAMR agrees not to settle such Infringement Action, or make any admissions or
assert any position in such Infringement Action, in a manner that, as Aridis
notifies SAMR would materially adversely affect the rights or interests of
Aridis, without the prior written consent of Aridis, which shall not be
unreasonably withheld or delayed.  If SAMR does not exercise its right to direct
and control the defense of an Infringement Action that is brought against SAMR,
then Aridis shall have such right and it shall agree to keep SAMR reasonably
informed of all material developments in connection with such Infringement
Action and it shall not settle such Infringement Action, or make any admissions
or assert any position in such Infringement Action, in a manner that would, as
Aridis notifies SAMR,  materially adversely affect the rights or interests of
SAMR, without the prior written consent of SAMR, which shall not be unreasonably
withheld or delayed.

 

30

--------------------------------------------------------------------------------



 

9.5                               Patent Term Extensions.  SAMR will cooperate
with Aridis, at Aridis’s cost and expense in seeking and obtaining patent term
extensions (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificates or their equivalents with respect to any
Aridis Licensed Patents or Licensed Product.  If elections with respect to
obtaining such patent term extensions are to be made, Aridis shall have the sole
right to make such elections.

 

9.6                               Trademarks.

 

(a)                                 Within six months of the Effective Date, and
prior to any sale of any Licensed Product by SAMR, the Parties shall agree in
good faith upon a Trademark Agreement, (“Trademark Agreement”).

 

(b)                                 Under the Trademark Agreement, SAMR shall be
allowed to use its own marks for the sale of SAMR Products, subject to such
reasonable restrictions and obligations as are required to protect the brand and
reputation of Aridis.

 

(c)                                  Aridis Product Marks.  Under the Trademark
Agreement, SAMR and Aridis shall agree in good faith as to the terms under which
SAMR may use the Aridis Product Marks.  Generally, the following terms shall
apply:

 

(i)                                    No use of Aridis name or Aridis Product
Marks by SAMR is authorized except as explicitly set out in the Trademark
Agreement;

 

(ii)                                SAMR will and shall ensure that its
Affiliates and sublicensees will, (1) use the Aridis Product Marks solely in
connection with the Development and Commercialization of Licensed Products
Applicable Territory, (2) comply with the requirements of Aridis as to the form,
manner, scale and context of the use of the Aridis Product Marks, the use of the
statements to accompany the Aridis Product Marks, and the presentation or
performance of the Licensed Products, (3) adhere to any branding strategy
policies (including, without limitation, logo design, product labeling,
messaging points, and visual branding elements) implemented by Aridis for the
use of the Aridis Product Marks.  SAMR shall display the proper form of
trademark notice associated with the Aridis Product Marks in accordance with
instructions received from Aridis, and (4) not engage in any action that may
diminish Aridis’s rights or goodwill associated with its name or Aridis Product
Marks.

 

(iii)                            Aridis shall retain all rights to and goodwill
attached to all Aridis Product Marks.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

10.1                        Mutual Representations and Warranties.  Each Party
hereby represents and warrants to the other Party as follows:

 

(a)                                 Corporate Existence.  As of the Effective
Date, it is a company or corporation duly organized, validly existing, and in
good standing under the Laws of the jurisdiction in which it is incorporated;

 

31

--------------------------------------------------------------------------------



 

(b)                                 Corporate Power, Authority and Binding
Agreement.  As of the Effective Date, (i) it has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder; (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally;

 

(c)                                  No Conflict.  The execution and delivery of
this Agreement, the performance of such Party’s obligations in the conduct of
the Development Plan and the license to be granted pursuant to this Agreement
(i) do not and will not conflict with or violate any requirement of applicable
Law existing as of the Effective Date; (ii) do not and will not conflict with or
violate the certificate of incorporation or articles or by-laws of such Party;
and (iii) do not and will not conflict with, violate, breach or constitute a
material default under any contractual obligations of such Party or any of its
Affiliates existing as of the Effective Date;

 

(d)                                 No Violation.  Neither such Party nor any of
its Affiliates is under any obligation to any Person, contractual or otherwise,
that is in violation of the terms of this Agreement or that would impede the
fulfillment of such Party’s obligations hereunder;

 

(e)                                  No Debarment. Neither such Party nor any of
its Affiliates is debarred or disqualified under the Act or comparable
applicable Laws outside the U.S.; and

 

(f)                                   No Consents.  No authorization, consent,
approval of a Third Party, nor to such Party’s knowledge, any license, permit,
exemption of or filing or registration with or notification to any court or
Governmental Authority is or will be necessary for the (i) valid execution and
delivery of this Agreement by such Party; or (ii) the consummation by such Party
of the transactions contemplated hereby.

 

10.2                        Additional Representations and Warranties of Aridis.
Aridis represents and warrants to SAMR as follows, as of the Effective Date:

 

(a)                                 Title; Encumbrances.  It has to its
knowledge sufficient legal and/or beneficial title or ownership or license, in
the Aridis IP to grant the licenses to SAMR as purported to be granted pursuant
to this Agreement; and

 

(b)                                 No Conflicts.  Aridis has not entered, and
shall not enter, into any agreement with any Third Party that is in conflict
with the rights granted to SAMR under this Agreement, and has not taken and
shall not take any action that would in any way prevent it from granting the
rights granted to SAMR under this Agreement, or that would otherwise materially
conflict with or adversely affect SAMR’s rights under this Agreement.

 

10.3                        Compliance with Laws.

 

(a)                                 Each Party shall, and shall ensure that its
Affiliates and their respective sub-licensees will, comply in all respects with
Anti-Corruption Laws, Proper Conduct Practices and all applicable Laws in the
Development and Commercialization of Licensed Products and

 

32

--------------------------------------------------------------------------------



 

performance of its obligations under this Agreement, including the ICH, GCP, GLP
and any Regulatory Authority and Government Authority health care programs
applicable in such Party’s respective territory, each as may be amended from
time to time.

 

(b)                                 Each Party shall immediately notify the
other Party if it has any information or suspicion that there may be a violation
of any applicable Laws (including Anti-Corruption Laws) in connection with its
performance under this Agreement or the Development or Commercialization of any
Licensed Product hereunder.  In the event that either Party has violated or been
suspected of violating any of its obligations, representations, warranties or
covenants in Section 10.4(a), such Party will take reasonable actions to remedy
such breach and to prevent further such breaches from occurring.

 

10.4                        Additional SAMR Covenants.  In addition to any
covenants made by SAMR elsewhere in this Agreement, SAMR hereby covenants to
Aridis as follows:

 

(a)                                 neither SAMR nor any of its Affiliates will
employ or use the services of any Person who is debarred or disqualified under
the Act, or comparable applicable Laws outside the U.S., in connection with
activities relating to any Licensed Product; and in the event that SAMR becomes
aware of the debarment or disqualification or threatened debarment or
disqualification of any Person providing services to SAMR or any of its
Affiliates with respect to any activities relating to any Licensed Product, SAMR
will immediately notify Aridis in writing and SAMR will cease, or cause its
Affiliate to cease (as applicable), employing, contracting with, or retaining
any such Person to perform any services relating to any Licensed Product;

 

(b)                                 neither it nor its Affiliates, or its or
their sublicensees, shall exploit in any manner any Licensed Product outside of
the scope of the licenses expressly granted to SAMR under this Agreement; and

 

(c)                                  except where (1) specifically allowed by
Aridis, or (2) SAMR has informed Aridis that it has rights to transfer and does
transfer such rights in a third party’s confidential information to Aridis
sufficient to cover all uses of such information authorized by Aridis herein
(without payment or other obligation required of Aridis): neither SAMR nor any
of its Affiliates, nor any of their respective employees, agents or contractors
shall use any confidential information obtained from any Third Party (including
any prior employer), directly or indirectly, whether obtained prior to the
Effective Date or during the Term, in connection with activities performed under
this Agreement, and SAMR shall be solely responsible and liable for, and shall
indemnify Aridis pursuant to Section 11.2 in connection with, any breach of this
covenant by SAMR, any of its Affiliates, or their respective employees, agents
or contractors.

 

10.5                        No Other Representations or Warranties.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY OR
ITS AFFILIATES, AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY
OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.  For clarity and
without

 

33

--------------------------------------------------------------------------------



 

limiting the foregoing, Aridis makes no representation or warranty concerning
the Licensed Products or Aridis IP except as expressly set forth in this
Article 10.

 

ARTICLE 11
INDEMNIFICATION

 

11.1                        Indemnification by Aridis.  Aridis shall defend,
indemnify, and hold SAMR and its Affiliates and their respective officers,
directors, employees, and agents (the “SAMR Indemnitees”) harmless from and
against any and all losses, damages, liabilities, expenses and costs, including
reasonable legal expense and attorneys’ fees (“Losses”) to which any SAMR
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party (collectively, “Claims”) arising out of, based on,
or resulting from (a) the Development, commercialization and manufacturing of
products of Aridis other than Licensed Products, (b) the breach of any of
Aridis’s obligations under this Agreement, including Aridis’s representations
and warranties set forth herein, (c) the willful misconduct or grossly negligent
acts of Aridis. The foregoing indemnity obligation shall not apply to the extent
that (i) the SAMR Indemnitees fail to comply with the indemnification procedures
set forth in Section 11.3 and Aridis’s defense of the relevant Claim is
prejudiced by such failure, or (ii) any Claim arises from, is based on, or
results from any activity or occurrence for which SAMR is obligated to indemnify
the Aridis Indemnitees under Section 11.2.

 

11.2                        Indemnification by SAMR.  SAMR shall defend,
indemnify, and hold Aridis and its Affiliates and their respective officers,
directors, employees, and agents (the “Aridis Indemnitees”) harmless from and
against any and all Losses to which any Aridis Indemnitee may become subject as
a result of any Claims by any Third Party arising out of, based on, or resulting
from (a) the Development or Commercialization of Licensed Products by or on
behalf of SAMR or its Affiliates or sublicensees (including any Infringement
Actions), (b) the breach of any of SAMR’s obligations under this Agreement,
including SAMR’s representations and warranties set forth herein, or (c) the
willful misconduct or grossly negligent acts of SAMR.  The foregoing indemnity
obligation shall not apply to the extent that (i) the Aridis Indemnitees fail to
comply with the indemnification procedures set forth in Section 11.3 and SAMR’s
defense of the relevant Claim is prejudiced by such failure, or (ii) any Claim
arises from, is based on, or results from any activity or occurrence for which
Aridis is obligated to indemnify the SAMR Indemnitees under Section 11.1.

 

11.3                        Indemnification Procedures.  The Party claiming
indemnity under this Article 11 (the “Indemnified Party”) shall give written
notice to the Party from whom indemnity is being sought (the “Indemnifying
Party”) promptly after learning of such Claim and shall offer control of the
defense of such Claim to the Indemnifying Party.  The Indemnified Party shall
provide the Indemnifying Party with reasonable assistance, at the Indemnifying
Party’s expense, in connection with the defense of the Claim for which indemnity
is being sought.  The Indemnified Party may participate in and monitor such
defense with counsel of its own choosing at its sole expense; provided, however,
the Indemnifying Party shall have the right to assume and conduct the defense of
the Claim with counsel of its choice.  The Indemnifying Party shall not settle
any Claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of
money.  So long as the Indemnifying Party is actively defending the Claim in
good faith, the Indemnified Party shall not settle or compromise any such

 

34

--------------------------------------------------------------------------------



 

Claim without the prior written consent of the Indemnifying Party.  If the
Indemnifying Party does not assume and conduct the defense of the Claim as
provided above, (a) the Indemnified Party may defend against, consent to the
entry of any judgment, or enter into any settlement with respect to such Claim
in any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith), and (b) the Indemnifying Party
shall remain responsible to indemnify the Indemnified Party as provided in this
Article 11.  Notwithstanding anything contained in the foregoing to the
contrary, the provisions of Section 9.4 shall govern the defense of any
Infringement Actions.  Additionally, in the event that Aridis has elected to
defend any such Infringement Action, then Aridis shall not be obligated to
indemnify SAMR for any Claims related to such Infringement Action; rather, the
Parties shall share such Claims equally.

 

11.4                        Limitation of Liability.  NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR
INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING
THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER
SECTION 5.2, 11.1 or 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
CONFIDENTIALITY OBLIGATIONS IN ARTICLE 12 OR FOR SAMR’S BREACH OF ITS
OBLIGATIONS IN SECTION 2.5.

 

11.5                        Insurance.  SAMR shall procure and maintain
insurance, including product liability insurance, adequate to cover its
obligations hereunder and consistent with normal business practices of prudent
companies similarly situated.  It is understood that such insurance shall not be
construed to create a limit of its liability with respect to its indemnification
obligations under this Article 11.  SAMR Party shall provide Aridis with written
evidence of such insurance upon request.

 

ARTICLE 12
CONFIDENTIALITY

 

12.1                        Confidentiality.  Each Party agrees that, during the
Term and for a period of ten (10) years thereafter, it shall keep confidential
and shall not publish or otherwise disclose and shall not use for any purpose
other than as provided for in this Agreement or any other Transaction Agreement
(which includes the exercise of any rights or the performance of any obligations
hereunder or thereunder) any Confidential Information of the other Party, except
to the extent expressly authorized by any other Transaction Agreement or
otherwise agreed in writing by the Parties.  The foregoing confidentiality and
non-use obligations shall not apply to any portion of the other Party’s
Confidential Information that the receiving Party can demonstrate by competent
written proof:

 

(a)                                 was already known to the receiving Party or
its Affiliate, other than under an obligation of confidentiality, at the time of
disclosure by the other Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

35

--------------------------------------------------------------------------------



 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party or its Affiliate in breach of this
Agreement;

 

(d)                                 was disclosed to the receiving Party or its
Affiliate by a Third Party who, to the Party’s knowledge, had a legal right to
make such disclosure and who did not obtain such information directly or
indirectly from the other Party; or

 

(e)                                  was independently discovered or developed
by the receiving Party or its Affiliate without access to or aid, application,
use of the other Party’s Confidential Information, as evidenced by a
contemporaneous writing.

 

12.2                        Authorized Disclosure.  Notwithstanding the
obligations set forth in Section 12.1, a Party may disclose the other Party’s
Confidential Information and the terms of this Agreement to the extent:

 

(a)                                 such disclosure is reasonably necessary
(i) for the filing or prosecuting Patent rights as contemplated by any of the
Transaction Agreements; (ii) to comply with the requirements of Regulatory
Authorities with respect to obtaining and maintaining Regulatory Approval of
Licensed Product; or (iii) for the prosecuting or defending litigation as
contemplated by any of the Transaction Agreements;

 

(b)                                 such disclosure is reasonably necessary to
its or its Affiliate’s employees, agents, consultants, contractors, licensees or
sublicensees on a need-to-know basis for the sole purpose of performing its
obligations or exercising its rights under any of the Transaction Agreements;
provided that in each case, the disclosees are bound by written obligations of
confidentiality consistent with those contained in this Agreement;

 

(c)                                  such disclosure is reasonably necessary to
any bona fide potential or actual investor, acquiror, merger partner, or other
financial or commercial partner for the sole purpose of evaluating or carrying
out an actual or potential investment, acquisition or other business
relationship; provided that in connection with such disclosure, such Party shall
inform each disclosee of the confidential nature of such Confidential
Information and require each disclosee to treat such Confidential Information as
confidential; or

 

(d)                                 such disclosure is reasonably necessary to
comply with applicable Laws, including regulations or rules promulgated by
applicable securities commissions (or other securities regulatory authorities),
security exchanges, court order, administrative subpoena or order.

 

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 12.2(a) or 12.2(d), such Party shall promptly notify the other Party of
such required disclosure, to the extent that it is legally authorized or
permitted to so, and shall use reasonable efforts to obtain, or to assist the
other Party in obtaining, a protective order preventing or limiting the required
disclosure.

 

36

--------------------------------------------------------------------------------



 

12.3                        Publicity; Terms of Agreement.

 

(a)                                 The Parties agree that the terms of this
Agreement are the Confidential Information of both Parties, subject to the
special authorized disclosure provisions set forth in this Section 12.3.

 

(b)                                 If either Party desires to make a public
disclosure concerning the terms of this Agreement, such Party shall give
reasonable prior advance notice of the proposed text of such disclosure to the
other Party for its prior review and approval (except as otherwise provided
herein), which approval shall not be unreasonably withheld or delayed.  A Party
commenting on such a proposed disclosure shall provide its comments, if any,
within a reasonable time (no more than 14 days, and in such shorter period as
the Party is notified may be required by applicable Law) after receiving the
proposed disclosure for review (or such shorter period of time as necessitated
by regulatory requirements).  In addition, where required by applicable Law,
including regulations promulgated by applicable security exchanges, either Party
shall have the right to make a press release or other public disclosure
regarding the achievement of each milestone under this Agreement as it is
achieved, the achievements of Regulatory Approval in the Applicable Territory as
they occur, or the occurrence of other events that affect either Party’s rights
or obligations under this Agreement, in each case subject only to the review
procedure set forth in the preceding sentences.  In relation to the other
Party’s review of such an announcement, such other Party may make specific,
reasonable comments on such proposed press release within the prescribed time
for commentary.  Neither Party shall be required to seek the permission of the
other Party to repeat any information regarding the terms of this Agreement that
has already been publicly disclosed by such Party, or by the other Party, in
accordance with this Section 12.3.

 

(c)                                  The Parties acknowledge that either or both
Parties or their Affiliates may be obligated to file under applicable Laws a
copy of this Agreement with Governmental Authorities.  Each Party and its
Affiliates shall be entitled to make such a required filing, provided that it
requests confidential treatment of the commercial terms and sensitive technical
terms hereof and thereof to the extent such confidential treatment is reasonably
available.  In the event of any such filing, each Party will provide the other
Party with a copy of this Agreement marked to show provisions for which such
Party or its Affiliate intends to seek confidential treatment and shall
reasonably consider and incorporate the other Party’s timely comments thereon to
the extent consistent with the legal requirements, with respect to the filing
Party or Affiliate, governing disclosure of material agreements and material
information that must be publicly filed.

 

12.4                        Technical Publication.  SAMR may not publish peer
reviewed manuscripts, or provide other forms of public disclosure including
abstracts and presentations, of results of studies carried out under the
Development Plan, or otherwise pertaining to the Limited Licensed Products or
Aridis IP, without the prior written consent of Aridis.  Aridis may not publish
peer reviewed manuscripts, or provide other forms of public disclosure including
abstracts and presentations, of results of studies carried out under the
Development Plan, or otherwise pertaining to the SAMR Development Inventions,
without the prior written consent of SAMR.

 

12.5                        Equitable Relief.  Each Party acknowledges that its
breach of this Article 12 will cause irreparable harm to the other Party, which
cannot be reasonably or adequately compensated in damages in an action at law. 
By reasons thereof, each Party agrees that the other Party shall be

 

37

--------------------------------------------------------------------------------



 

entitled, in addition to any other remedies it may have under this Agreement or
otherwise, to preliminary and permanent injunctive and other equitable relief to
prevent or curtail any actual or threatened breach of the obligations relating
to Confidential Information set forth in this Article 12 by the other Party.

 

ARTICLE 13
TERM AND TERMINATION

 

13.1                        Term.  The term of this Agreement (the “Term”) shall
commence upon the Effective Date and, unless earlier terminated pursuant to this
Article 13, shall expire on the date of the last-to-expire of all Royalty Term
with respect to Licensed Products.

 

13.2                        Termination by SAMR.  SAMR may terminate this
Agreement in its entirety for convenience upon twelve (12) months prior written
notice given to Aridis at any time after the first (1st) anniversary of the
Effective Date.

 

13.3                        Termination by Aridis.

 

(a)                                 Aridis may terminate this Agreement upon
written notice to SAMR, with respect to each Licensed Product, if SAMR stops
Development (including Regulatory Activities) or Commercializing such Licensed
Product in the Applicable Territory for a period of six (6) months or more
(consecutively), unless Development or Commercialization of Licensed Products
was prevented throughout such period by a force majeure for which SAMR provided
notice pursuant to Section 15.2 prior to or at the start of such period and that
persisted throughout such period despite SAMR’s reasonable efforts to remove or
mitigate it. Such termination shall go into effect on the date specified in the
applicable termination notice.

 

(b)                                 Aridis may terminate this Agreement in its
entirety upon written notice to SAMR, if SAMR or its Affiliates or their
respective sublicensees (directly or indirectly, individually or in association
with any other Person) challenges the validity, enforceability or scope of any
Aridis Patent.  Such termination shall go into effect on the date specified in
the applicable termination notice.

 

13.4                        Termination for Breach.  Each Party shall have the
right to terminate this Agreement in its entirety immediately upon written
notice to the other Party if the other Party materially breaches its obligations
under any Transaction Agreement and, after receiving written notice identifying
such material breach in reasonable detail, fails to cure such material breach
within thirty (30) days from the date of such notice.

 

13.5                        Termination Due to Bankruptcy.  Either Party may
terminate this Agreement if, at any time, the other Party files in any court or
agency pursuant to any statute or regulation of any state, country or
jurisdiction, a petition in bankruptcy or insolvency or for reorganization or
for an arrangement or for the appointment of a receiver or trustee of that Party
or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party is served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition is not dismissed within sixty (60) days after the filing thereof, or if
the other Party proposes

 

38

--------------------------------------------------------------------------------



 

or becomes a Party to any dissolution or liquidation, or if the other Party
makes an assignment for the benefit of its creditors.

 

The Parties agree that in the event of a bankruptcy by Aridis, SAMR, as licensee
of certain licenses granted by it under or pursuant to the Transaction
Agreements, shall retain and may fully exercise all of its rights under the
United States Bankruptcy Code, as may be amended or supplemented from time to
time (the “Bankruptcy Code”) and any similar provisions of any applicable Laws
of other jurisdictions (“Other Bankruptcy Laws”).  Each Party acknowledges that
if Aridis, as a debtor, seeks to reject any of the Transaction Agreements in a
bankruptcy of Aridis, SAMR shall retain and may fully exercise all of its rights
and elections under the Bankruptcy Code and Other Bankruptcy Laws, including,
without limitation, as provided in section 365(n) of the Bankruptcy Code and any
similar provisions of Other Bankruptcy Laws.  Aridis irrevocably waives all
arguments and defenses arising under 11 U.S.C. 365(c)(1) (or any successor
statute) or similar provisions of Other Bankruptcy Laws.  Nothing in this
paragraph shall be construed to limit any of SAMR’s rights under applicable
Laws, including without limitation the Bankruptcy Code or Other Bankruptcy Laws.

 

13.6                        Effect of Termination or Expiration.  Upon the any
termination or expiration of this Agreement, the following shall apply (in
addition to any other rights and obligations under this Agreement with respect
to such termination):

 

(a)                                 Licenses.  All licenses and other rights
granted by Aridis to SAMR (or all rights granted for the Licensed Product, if
terminated pursuant to section 13.3(a)) under this Agreement shall terminate,
including all sublicenses granted by SAMR unless such sublicenses are assumed by
Aridis as contemplated by Section 2.1(c)(vi), which shall survive expiration or
termination.

 

(b)                                 Wind-Down.  SAMR will responsibly wind-down,
in accordance with accepted pharmaceutical industry norms and ethical practices,
any on-going clinical studies for which it has responsibility hereunder in which
patient dosing has commenced or, if reasonably practicable and not adverse to
patient safety and requested by Aridis, SAMR shall complete such trials and
Aridis shall reimburse SAMR its reasonable, out-of-pocket costs associated
therewith.  For the purpose of clarity, except as provided for above, SAMR may
wind-down any ongoing clinical trials prior to the date of termination in
accordance with accepted pharmaceutical industry norms and ethical practices and
SAMR will be responsible for any costs associated with such wind-down.

 

(c)                                  Regulatory Materials; Data.  SAMR shall
provide Aridis or its designee with all Regulatory Materials, including
Regulatory Approvals, for the Limited License Products and the AR-201 Product to
the extent possible under applicable Law in the Applicable Territory.  SAMR
shall also promptly provide Aridis with all Data (to the extent not already
provided to Aridis and except Data relating to SAMR Products), including
pharmacovigilance data, generated by or on behalf of SAMR.  In addition, SAMR
shall promptly return or destroy, at Aridis’s election, all Confidential
Information of SAMR.

 

(d)                                 Transition Assistance.  Upon Aridis’s
request, SAMR shall provide such assistance as may be reasonably necessary or
useful for Aridis to continue the Development and

 

39

--------------------------------------------------------------------------------



 

Commercialization of Limited License Products and the AR-201 Product in the
Applicable Territory, including upon request of Aridis, assigning or amending as
appropriate any agreements or arrangements with any Third Party for the
Development, distribution, sale or otherwise Commercialization of Licensed
Products.

 

13.7                        Survival.  Termination or expiration of this
Agreement shall not affect rights or obligations of the Parties under this
Agreement that have accrued prior to the date of termination or expiration. 
Notwithstanding anything to the contrary, the following provisions shall survive
any expiration or termination of this Agreement: Articles 1 (as applicable), 11
(Indemnification), 12 (Confidentiality), 14 (Dispute Resolution), and 15
(Miscellaneous), and Sections 2.1(c)(vi), 2.4 (No Implied Licenses), 8.8
(Payment Method; Foreign Exchange), 8.9 (Interest on Late Payments), 8.10
(Records; Audits), 8.11 (Taxes), 9.1 (Ownership of Data and Inventions), 10.5
(No Other Representations or Warranties), 13.6 (Effect of Termination or
Expiration), 13.7 (Survival) and 13.8 (Termination Not Sole Remedy).

 

13.8                        Termination Not Sole Remedy.  Termination is not the
sole remedy under this Agreement and, whether or not termination is effected and
notwithstanding anything contained in this Agreement to the contrary, all other
remedies shall remain available except as agreed to otherwise herein.

 

ARTICLE 14
DISPUTE RESOLUTION

 

14.1                        Disputes; Internal Resolution.  The Parties
recognize that disputes as to certain matters may from time to time arise that
relate to either Party’s rights and/or obligations hereunder.  It is the
objective of the Parties to establish procedures to facilitate the resolution of
disputes arising under this Agreement in an expedient manner by mutual
cooperation.  To accomplish this objective, the Parties agree that, if a dispute
arises under this Agreement, including, without limitation, any alleged breach
under this Agreement or any issue relating to the interpretation or application
of this Agreement, and the Parties are unable to resolve such dispute within
thirty (30) days after such dispute is first identified by either Party in
writing to the other, the Parties shall refer such dispute to a senior executive
of each of SAMR (or one of its Affiliates) and Aridis (the “Executive Officers”)
for attempted resolution by good faith negotiations within thirty (30) days
after such notice is received, which shall include at least one (1) in person
meeting of the Executive Officers within twenty (20) days after such notice is
received.  If the dispute is not resolved within such thirty (30) days, either
Party may commence action with respect to the subject matter of the dispute and
with respect to any other claims it may have and thereafter neither Party shall
have any further obligation under this Section 14.1.  Notwithstanding the
foregoing, and without waiting for the expiration of any such thirty (30)-day
periods, SAMR and Aridis shall each have the right to apply to any court of
competent jurisdiction for appropriate interim or provisional relief, as
necessary to protect the rights or property of that Party.

 

40

--------------------------------------------------------------------------------



 

14.2                        Governing Law.

 

(a)                                 Governing Law.  Resolution of all disputes
and any remedies relating thereto, shall be governed by and construed under the
laws of the State of California, U.S., without giving effect to any choice of
law principles that would require the application of the laws of a different
state.

 

ARTICLE 15
MISCELLANEOUS

 

15.1                        Entire Agreement; Amendment.  This Agreement,
together with the other Transaction Agreements and including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior and contemporaneous
agreements and understandings between the Parties with respect to the subject
matter hereof, including the Confidentiality Agreement.  The foregoing shall not
be interpreted as a waiver of any remedies available to either Party as a result
of any breach, prior to the Effective Date, by the other Party of its
obligations under the Confidentiality Agreement.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth in this
Agreement.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

 

15.2                        Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition. 
For purposes of this Agreement, force majeure shall include unforeseeable
conditions beyond the reasonable control of the applicable Party, which may
include an act of God, war, civil commotion, terrorist act, labor strike or
lock-out, epidemic, failure or default of public utilities or common carriers,
destruction of production facilities or materials by fire, earthquake, storm or
like catastrophe, and failure of plant or machinery.  Notwithstanding the
foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party.  If a force majeure persists
for more than ninety (90) days, then the Parties will discuss in good faith the
modification of the Parties’ obligations under this Agreement in order to
mitigate the delays caused by such force majeure.

 

15.3                        Notices.  Any notice required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement, and shall be addressed to the appropriate Party at the address
specified below or such other address as may be specified by such Party in
writing in accordance with this Section 15.3, and shall be deemed to have been
given for all purposes (a) when received, if hand-delivered or sent by a
reputable courier service, or (b) five (5) Business Days after mailing, if
mailed by first class certified or registered airmail, postage prepaid, return
receipt requested.

 

If to Aridis:

 

41

--------------------------------------------------------------------------------



 

Aridis Pharmaceuticals, Inc.

5941 Optical Court

San Jose, CA  95138

U.S.A.

 

Attn:  Vu, Truong-Le, CEO

 

with copies to (which shall not constitute notice):

 

If to SAMR:

 

Serum AMR Products

Antonie van Leeuwenhoeklaan 9-13,

3721 AL Bilthoven, PO Box 457,

The Netherlands

 

Attn: The Chief Financial Officer

 

15.4                        No Strict Construction; Headings.  This Agreement
has been prepared jointly by the Parties and shall not be strictly construed
against either Party.  Ambiguities, if any, in this Agreement shall not be
construed against any Party, irrespective of which Party may be deemed to have
authored the ambiguous provision.  The headings of each Article and Section in
this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  Except where the context otherwise requires, the
use of any gender shall be applicable to all genders, and the word “or” is used
in the inclusive sense (and/or).  The term “including” as used herein means
including, without limiting the generality of any description preceding such
term.

 

15.5                        Assignment; Change of Control.

 

(a)                                 Neither Party may assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the other Party, except that either Party may make such an assignment
without the other Party’s consent to an Affiliate of such Party.

 

(b)                                 Notwithstanding Section 15.5(a), either
Party may without such consent but with prior written notice to the other Party,
assign this Agreement and its rights and obligations hereunder in connection
with a Change of Control, provided further that if an assignee of SAMR is
engaged in a business that directly competes with products of Aridis, Aridis
shall have the right to terminate this Agreement without any obligation to the
other Party, by providing written notice thereof within three (3) months after
the receipt of such notice from SAMR.  Any permitted assignee shall assume all
obligations of its assignor under this Agreement.  Any assignment or attempted
assignment by either Party in violation of the terms of this Section 15.5(a) and
(b) shall be null, void and of no legal effect.

 

42

--------------------------------------------------------------------------------



 

(c)                                  In the event that SAMR undergoes a Change
of Control, SAMR (or its assignee in connection with such Change of Control)
shall continue to maintain a similar level of resources and infrastructure in
connection with the Commercialization of the Licensed Products as that were
expended by SAMR for the Licensed Products during the twelve (12)-month period
immediately prior to the announcement of the Change of Control transaction (it
being understood that the level of resources and infrastructure may change over
time due to changes to the market condition of the Licensed Products).

 

(d)                                 In the event that Aridis is going to undergo
any Change of Control / re-organization / restructuring activity or undertake
any, amalgamation, demerger with any third party (hereinafter referred to as
‘the Restructuring Activity’) then it shall do so only on the condition that the
new management / acquirer / resultant entity shall honour all the obligations of
Aridis as are mentioned herein.

 

15.6                        Performance by Affiliates.  Each Party may discharge
any obligations and exercise any right hereunder through any of its Affiliates. 
Each Party hereby guarantees the performance by its Affiliates of such Party’s
obligations under this Agreement, and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.  Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

 

15.7                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

15.8                        Severability.  If any one or more of the provisions
of this Agreement is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering this Agreement may be realized.

 

15.9                        No Waiver.  Any delay in enforcing a Party’s rights
under this Agreement or any waiver as to a particular default or other matter
shall not constitute a waiver of such Party’s rights to the future enforcement
of its rights under this Agreement, except with respect to an express written
and signed waiver relating to a particular matter for a particular period of
time.

 

15.10                 Independent Contractors.  Each Party shall act solely as
an independent contractor, and nothing in this Agreement shall be construed to
give either Party the power or authority to act for, bind, or commit the other
Party in any way.  Nothing herein shall be construed to create the relationship
of partners, principal and agent, or joint-venture partners between the Parties.

 

15.11                 English Language.  This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement.

 

43

--------------------------------------------------------------------------------



 

15.12                 Counterparts.  This Agreement may be executed in one
(1) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

{Signature Page Follows}

 

44

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this License, Development and
Commercialization Agreement in duplicate originals by their duly authorized
officers as of the Effective Date.

 

FOR SAMR

FOR ARIDIS

 

 

 

 

By:

/s/ Roeland H. Van Dam

 

By:

/s/ Vu Truong

Name:

Roeland H. Van Dam

Name: Vu Truong

Title:

Director

Title: Chief Executive Officer

Date:

September 27, 2019

Date: September 19, 2019

 

[Signature Page to License, Development and Commercialization Agreement]

 

--------------------------------------------------------------------------------



 

LIST OF EXHIBITS

 

Exhibit A:                                      MabIgX Technology

Exhibit B:                                      Limited License Products

Exhibit C:                                      AR-201 Product

Exhibit D:                                      Aridis Licensed Patents

Exhibit E:                                      SAMR Products

Exhibit F:                                       Good Faith Negotiation of EU
Grant/Loan

Exhibit G:                                     Manufacturing Rights and
Obligations

Exhibit H:                                     Development Plans

Exhibit H1:  AR-201 Product

Exhibit H2:  SAMR Products

Exhibit H3:  Limited License Products

Exhibit I:                                          Third Party Royalty
Obligations

Exhibit J:                                        Option for Services
Agreement(s) for SAMR Products

 

--------------------------------------------------------------------------------



 

Exhibit A:                                      MabIgX Technology

 

MabIgX® Antibody Discovery Platform & Development of Rare, Potent Human mAbs

 

The MabIgX technology is designed to rapidly identify rare, potent
antibody-producing B-cells from patients who successfully overcame an infection,
then quickly convert the discovered B-cell into a stable manufacturing
substrate. This technology immortalizes and stabilizes the antibody-producing
human B-cells from the patient, enabling large scale manufacturing of fully
human mAbs for treatment of the masses.

 

Unlike current antibody therapies, Aridis’ mAbs are completely of human origin,
are functionally optimized for high potency by the patient’s immune system, and
do not require genetic engineering or further optimization to achieve full
functionality and high mAb productivity. This technology also allows for the
selection of any antibody isotype, depending on the optimal effector function
required for treating the target infection. MabIgX bypasses the conventional
recombinant mAb manufacturing process steps involving antibody producing mouse
cell lines (e.g. CHO cells) that are used by all antibody manufacturers. Upon
selection of the desired B-cell, our technology applies cell fusion with a
proprietary fusion partner cell line to stabilize and immortalize the B-cell,
then proceed to scaled up manufacturing without using recombinant process steps.
The result is a shortening of the discovery and manufacturing process by up to
one (1) year compared to conventional manufacturing process.

 

Key competitive advantages of Aridis’ MabIgX® technology and the resulting fully
human antibodies:

 

Comprehensive and rapid screening of the B-cell repertoire to identify rare,
highly neutralizing B-cells

 

·            Faster progression from target identification to clinical
development (by ~1 year) as compared to conventional immunotherapy approaches
involving generation of genetically engineered antibody producing cell lines

·            Antibody candidates are immunologically and medically relevant,
based on specificity and isotype (e.g. IgG, IgA, IgM)

·            Superior safety profile with the potential for long term, repeated
administrations

·            High affinity and selectivity may result in lower effective doses,
resulting in lower cost-of-goods during large-scale production compared to
traditional antibody therapies.

 

1

--------------------------------------------------------------------------------



 

Exhibit B:                                      Limited License Products

 

AR-301: Fully Human mAb Against Staphylococcus aureus

 

AR-301 (Salvecin®) is a fully human monoclonal IgG1 antibody (mAb) that
specifically targets S. aureus alpha-toxin, an important virulence factor that
is secreted by both methicillin-resistant S. aureus (MRSA) and
methicillin-sensitive S. aureus (MSSA). AR-301 protects against alpha-toxin
mediated destruction of host cells, preserving the human immune cells. AR-301’s
mode of action is independent of the antibiotic resistance profile of S.
aureus and it is active against infections caused by both MRSA and MSSA.

 

Top-line data was recently reported from a double-blinded, placebo-controlled
Phase 2a clinical trial conducted across 31 intensive care units in four
European countries and the U.S. evaluating the safety, pharmacokinetics, and
efficacy of ascending doses of AR-301. AR-301 was tested as an adjunctive
therapy to standard of care antibiotics in patients diagnosed with
severe hospital-acquired pneumonia (HAP) and ventilator associated pneumonia
(VAP) patients caused by S. aureus. Patients treated with AR-301 consistently
demonstrated less time spent under mechanical ventilation and higher rates of S.
aureus eradication as compared to those treated with antibiotics alone. AR-301
was deemed to be safe and well tolerated, as no serious adverse events were
reported in patients receiving AR-301 at all dose levels, and there was no
difference in adverse events reported among the groups. AR-301 was granted Fast
Track designation by the FDA and orphan drug designation in the European Union.
AR-301 is currently being evaluated in a global Phase 3 clinical study.

 

Pathogenicity of S. aureus

 

S. aureus is a leading cause of hospital-acquired lower respiratory tract
infections (e.g. pneumonia), bloodstream, skin, soft tissue, and surgical site
infections. Treatment of these infections has become more challenging due to the
emergence of multi-drug resistant (‘MRSA’) strains. In many developed countries
around the world, including the U.S., UK and Japan, resistance to beta-lactam
antibiotics in MRSA strains is a major problem in hospitals and other healthcare
settings. Notably, the incidence rate of all invasive MRSA infections, including
those outside of hospitals, is high compared with other bacterial pathogens,
with these infections resulting in mortality rates of up to 50%.

 

In spite of preventive measures and various antibiotic treatment options, there
is a clear medical need for alternative therapeutic interventions to treat
hospital-acquired S. aureus infections. In this context, the use of human
monoclonal antibodies (mAb) for passive immunotherapy against S. aureus
infections represents a promising new approach to combat the disturbing rise in
antibiotic resistance.

 

2

--------------------------------------------------------------------------------



 

AR-105: Broadly Active Human Monoclonal Antibody (mAb) Against Pseudomonas
aeruginosa

 

The Gram negative bacterium Pseudomonas aeruginosa is one of the most important
public health pathogens and is associated with a number of difficult-to-treat
infections such as pneumonia, bacteremia, and cystic fibrosis lung infection. 
AR-105 (Aerucin®) is a broadly active, fully human IgG1 monoclonal antibody
targeted against P. aeruginosa alginate, a widely distributed cell surface
polysaccharide involved in surface adhesion, biofilm formation, and protection
against the human immune system. AR-105 exhibits a broad recognition to diverse,
unrelated P. aeruginosa clinical isolates due to the ubiquitous nature of the
alginate surface polysaccharide. AR-105’s mechanism of action is different from
mechanisms of antibiotic resistance, and is effective against a broad collection
of P. aeruginosa clinical isolates tested.

 

AR-105 effectively protected against lethal challenges of a variety of P.
aeruginosa strains in mouse models of acute pneumonia and bacteremia. AR-105 is
also shown to be effective when used in combination with standard of care
antibiotics in P. aeruginosa infection models. This mAb candidate is being
developed as first-line adjunctive therapy to standard of care antibiotics, and
has been granted Fast-Track designation by the FDA. AR-105 has successfully
completed a Phase 1 clinical trial in 16 healthy volunteers, demonstrating
safety up to doses of 20 mg/kg. A worldwide Phase 2 trial of AR-105 in
ventilator associated pneumonia patients infected with P. aeruginosa was
completed in mid-2019.

 

AR-101: Fully Human mAb Against Pseudomonas aeruginosa LPS serotype O11

 

AR-101 (AerumabTM) is a highly specific monoclonal antibody targeted against P.
aeruginosa lipopolysaccharide serotype O11, which accounts for ~22% of all P.
aeruginosa hospital-acquired infections worldwide. Binding of AR-101 to P.
aeruginosa bacteria facilitates human complement binding and improves immune
recognition and destruction by circulating human phagocytes. AR-101’s mechanism
of action is distinct from mechanisms of antibiotic resistance, and is effective
against multidrug resistant LPS serotype O11 P. aeruginosa clinical isolates.
AR-101 is intended to be a first-line adjunctive therapy for patients with
severe P. aeruginosa pneumonia being treated in intensive care units, and has
orphan drug designation from the U.S. FDA and Europe’s EMA regulatory agencies.

 

AR-101 has successfully completed Phase 2a clinical testing in hospital-acquired
pneumonia (HAP) and ventilator associated pneumonia (VAP) patients,
demonstrating strong safety and efficacy trends. The Phase 2a clinical study
evaluated AR-101 in 13 high risk HAP and VAP patients as an adjunctive therapy
to standard of care antibiotics. AR-101 met the primary safety endpoints and
showed a consistent trend toward improvement in mortality, shorter time to
clinical cure of pneumonia, shorter time on mechanical ventilation, and fewer
days in the ICU as compared to standard of care antibiotics-alone.

 

These top-line preliminary results underscore the strong potential of
anti-infective monoclonal antibody therapies as an adjunctive drug to complement
standard of care antibiotics.

 

3

--------------------------------------------------------------------------------



 

Exhibit C:                                      AR-201 Product

 

AR-201: Fully Human mAb Against Respiratory Syncytial Virus

 

AR-201 is a human IgG1 monoclonal antibody (mAb) directed against the F-protein
of respiratory syncytial virus (RSV). AR-201 was isolated from
antibody-producing B-cells of an infant infected with RSV.  This mAb broadly
neutralizes RSV clinical isolates, including RSV strains that are resistant to
standard of care mAb Synagis®.  AR-201 is engineered to have long plasma
half-life sufficient to last through the duration of the RSV infection season in
a single dose.

 

RSV infections are the most common cause of hospitalization in early childhood,
accounting for up to 120,000 hospitalizations each year in the U.S. and causing
annual epidemics of bronchiolitis and pneumonia worldwide. In most cases, the
infection resolves without complications, however, RSV infection can cause lung
function deterioration and years of recurrent wheezing or asthma. Overall, RSV
accounts for an estimated 2% of hospitalizations among infants less than one
year of age. This rate increases 4—5-fold among high-risk patients such as
premature infants and those with chronic lung disease or complicated congenital
heart disease.

 

Currently, there is only one option to prevent RSV infections in at-risk
patients, namely prophylactic treatment with palivizumab (marketed by MedImmune
as Synagis®). However, the response is varied and in about half of infants,
palivizumab fails to effectively prevent RSV infections. Therefore, there is a
continuing medical need for a more efficacious immune-prophylactic. AR-201 is
currently in preclinical development.

 

4

--------------------------------------------------------------------------------



 

Exhibit D:                                      Aridis Licensed Patents

 

5

--------------------------------------------------------------------------------



 

Exhibit E:                                      SAMR Products

 

[To be completed by the Parties and attached within 6 months from the Effective
Date: 5 products, each to a single Indication comprising a target to an
infectious disease primarily of economic impact in the Developing World, or as
otherwise described in Section 1.23]

 

6

--------------------------------------------------------------------------------



 

Exhibit F:                                       Good Faith Negotiation of EU
Territory Grant (Subject to EU Finance Program)

 

In certain circumstances, SAMR and Aridis agree to discuss in good faith the
possibility of extending the rights granted in the License Agreement to include
an exclusive license to make, have made, import, use and have used, and sell and
have sold, one or more Limited License Products in the countries of the European
Economic Union (the “EU Territory” and “EU Territory Grant” herein).  Such
commitment to negotiate in good faith shall be subject to the following
requirements:

 

1.              Nothing herein precludes Aridis from continuing development or
discussions with any Third Party regarding rights in the EU, or from providing
an EU Territory Grant to any Third Party.  The Parties shall use reasonable
efforts to jointly investigate whether SAMR might successfully achieve an *, as
defined below.  If the Parties jointly demonstrate that an * may reasonably be
achieved, the Parties shall consider in good faith a limited option for an EU
Territory Grant while the * is achieved.

 

2.              Any such EU Territory Grant shall be consummated by amendment to
the License Agreement executed in the reasonable discretion of both Parties;
shall be applicable solely to those Limited License Products specifically noted
in the amendment, and for which the conditions below are met; shall be without
the right to sublicense or assign such rights.  Aridis shall reasonably
cooperate with SAMR in its attempts to meet the conditions set out below
(although until such conditions are met Aridis is not restricted from licensing
Limited License Products to third parties in the EU Territory).

 

3.              As consideration, an EU Territory Grant for a specific Limited
License Product shall include a requirement that SAMR will be responsible for
all costs related to all further pre-clinical development and all clinical
trials (all costs of Development and of preparation of all Regulatory Materials,
including reimbursement of any costs required to be expended by Aridis) as shall
be necessary for licensure of that Licensed Product in the EU (with
manufacturing costs as required for product launch and commercialization); shall
include specific timelines for the completion of clinical trials, regulatory
submission, and commencement of commercial sales; and shall include as a
prerequisite requirement that SAMR shall have obtained (or the Parties shall
have jointly determined that SAMR may reasonably obtain) a
loan/funding/financial support program from the EU for all such clinical trials
costs, through grant or loan programs from the * (the “*”).

 

4.              It is expected that development and launch costs for any
Licensed Product for the EU Territory would be at least * US dollars (US $*);
therefore any *, combined with agreed contributions by SAMR, will be expected to
provide at least that level of funding, and otherwise as sufficient for such
development and launch costs.

 

5.              Under an EU Territory Grant, SAMR would be licensed to conduct
clinical trials globally, provided the * allows such trials.

 

6.              Any EU Territory Grant shall provide that the conduct of all
SAMR-supported clinical trials shall remain under joint oversight and control of
the Parties, with each Party having full access and right to use all data
generated out of these clinical trials.

 

7

--------------------------------------------------------------------------------



 

7.              As prerequisite to the execution of any EU Territory Grant, SAMR
must demonstrate that the * will allow for distribution of Licensed Products in
the EU Territory at commercial prices which are not required to be set at lower
than market rates, and shall not prohibit or hinder distribution of Aridis
Product in any other territory (that is, the Parties must reasonably agree that
an appropriate and financially reasonable market for Limited License Products in
the EU Territory will exist).

 

8.              EU Territory Grants shall be negotiated and executed by the end
of Q4 2020  (including completion of the * and other prerequisites noted in the
subsections above);

 

9.              EU Territory Grants shall include an option for Aridis to
buy-back the EU Territory Grant from SAMR, if global sales rights for said
Licensed Product are requested by an Affiliate or sublicensee or potential
sublicensee of Aridis (this buy-back relates to EU Territory only, not to other
territories of SAMR), provided that Aridis shall demonstrate to SAMR’s
reasonable satisfaction that such grant to such licensee or sublicensee shall be
made at arm’s length and at a fair and reasonable valuation, by
(i) reimbursement to SAMR of all clinical development costs incurred by SAMR
related to the EU Territory; (ii) assumption by Aridis or its Affiliate or
sublicensee of any loan repayment obligations under the *, provided any such
funds were expended by SAMR in support of clinical development of the Licensed
Product; and (iii) provided that SAMR has completed all required Phase III
clinical trials and all other steps for licensure as are required under
subsection 3 above, payment by Aridis to SAMR of the Buy-Back Percentage (*% or
a pro-ration of that, as provided below, if Buy-Back occurs prior to product
commercialization) of the net amounts (generally, “net amounts” meaning gross
amounts received for such grant of rights to EU Territory less all costs of
clinical development and manufacturing of both SAMR and Aridis related to EU
Territory, and any third party royalties required to be paid) received and
receivable by Aridis from such partner or licensee.  The Buy-Back Percentage
shall be as follows:

 

(a)                                 Buy-Back occurs after product
commercialization (after a first commercial sale of the relevant Licensed
Product in the EU Territory): *%;

 

(b)                                 Buy-Back occurs after successful completion
of all clinical trials and submission of all regulatory filings: *%;

 

(c)                                  Buy-Back occurs after initiation of Phase 3
clinical trials, with an expenditure by SAMR of at least $*: *%;

 

(d)                                 Buy-Back occurs after initiation of any
clinical trials funded by SAMR: *%;

 

(e)                                  Buy-Back occurs prior to initiation of any
SAMR-funded clinical trials: *%.

 

(In the instance of any such buy-back, SAMR shall retain its Limited Territory
rights to such Limited License Products. Details regarding such Buy-Back
procedures, costs, and reimbursements will be specified in the EU Territory
Grant amendment to the License Agreement when completed.)

 

10.       Royalties for Limited License Products included in the EU Territory
Grant shall be as set out in the License Agreement including section 8.6(c).

 

8

--------------------------------------------------------------------------------



 

Exhibit G:                                     Manufacturing Rights and
Obligations

 

1.              The following manufacturing rights and obligations shall apply
to Licensed Products:Upon request of SAMR, Aridis shall use Commercially
Reasonable Efforts to provide clinical trial material for Limited License
Products for use by SAMR for any required clinical trials in the Limited
Territory as described in Exhibit H.  SAMR shall reimburse Aridis for all costs,
including internal and out-of-pocket costs, for such material on a cost basis
without any mark-up (other than allocable overhead costs).

 

2.              SAMR or its associate companies shall have the rights to
manufacture any Worldwide License Product in the Worldwide Territory for use in
the Worldwide Territory.

 

3.              SAMR manufacturing option for Limited License Products: If SAMR
develops manufacturing capacity for any Limited License Products, then SAMR
shall have the right to supply and the Parties shall negotiate for SAMR to so
supply Limited License Products (either all such required product, or a portion
thereof, according to SAMR capacity) for use by SAMR in the Limited Territory
and by Aridis and its Affiliates and sublicensees outside of the Limited
Territory.  This supply right shall be exclusive to SAMR and Affiliates and
Aridis shall not manufacture through another party except where SAMR elects to
develop manufacturing capacity for only a portion of its or Aridis’ territories,
or waives or elects not to exercise this option, or does not or cannot perform
according to the SAMR Supply Agreement, or pursuant to the buy-back all as set
out in parts 4, 5, 6 and 7 below.

 

4.              To exercise this manufacturing option, SAMR shall first
demonstrate, to Aridis’ reasonable satisfaction: SAMR’s ability for
manufacturing consistency of Limited License Products in conformance to all
regulatory FDA and EMA requirements, at commercially reasonable rates, and at
sufficient capacity as specified by Aridis.  The manufacturing option is limited
to production by SAMR and Affiliates in the country of India unless otherwise
agreed by the Parties, such agreement not to be unreasonably withheld by Aridis.

 

5.              In order to allow Aridis to plan its supply chain and ensure the
availability of an adequate supply of Limited License Products, SAMR agrees to
exercise or waive this option by December 31, 2021.  SAMR acknowledges that it
must meet expected timelines for the expected approval date for the first
Licensed Product; the expectation of the Parties is that SAMR Affiliates should
have completed a ready production facility by December 31, 2020 in order to
allow sufficient time for demonstration of capacity and consistency and
completion of Quality Agreements as noted herein.  As of the Effective Date,
Aridis expects annual production for each Limited Licensed Product will be
approximately four kilograms (with a single-use fermentation scale of 2,000
liters or more ).

 

6.              Provided the requirements of Section 4 above are met, the
Parties shall negotiate and execute a manufacturing agreement for SAMR to supply
such product (“SAMR Supply Agreement”).  The term of the manufacturing agreement
shall be twenty (20) years from the effective date thereof, provided that SAMR
shall maintain during the agreement manufacturing consistency, capacity and
commercially competitive pricing as set out above.  Aridis shall pay such
reasonable manufacturing fees to SAMR as are negotiated

 

7.              Manufacturing rights buy-back option:  If third party
sublicensees of Aridis for Limited License Products wish to provide all
manufacturing for Limited License Products (for

 

9

--------------------------------------------------------------------------------



 

territories outside of SAMR’s Limited Territory), then Aridis shall have the
right to buy back the option noted in section 3 above by paying to SAMR five
million US dollars ($5,000,000).

 

8.              If the requirements of Section 4 above are not met, the Parties
shall upon SAMR’s request negotiate and execute a manufacturing agreement for
Aridis to use Commercially Reasonable Efforts to supply or have supplied such
products to SAMR for use in the Limited Territory (“Aridis Supply Agreement”). 
The term of the manufacturing agreement shall be as specified therein, and SAMR
shall pay such reasonable manufacturing fees to Aridis or its designee as are
negotiated.

 

9.              Prior to any manufacture of any Limited Licensed Product by or
on behalf of SAMR, whether such manufacture is by SAMR or by Aridis or their
respective Affiliates, sublicensees or contractees, the Parties shall enter into
appropriate Quality Agreements (“Quality Agreement(s)”), which shall include
such terms as are customary in the industry regarding the manufacture, supply,
storage, transportation, recording and testing of all Licensed Products to be
used in any way by SAMR (including clinical trial material) hereunder.

 

10.       The JSC shall periodically discuss and clarify arrangements under this
Exhibit G in order to maximize preparation of the Parties for Licensed Product
and launch and minimize potential disruptions or delays to production timelines.

 

10

--------------------------------------------------------------------------------



 

Exhibit H:                                     Development Plans

 

Exhibit H1:  AR-201 Product

Exhibit H2:  SAMR Products

Exhibit H3:  Limited License Products

 

[To be negotiated by the Parties promptly after the Effective Date and attached
hereto when complete, by no later than the following dates:

 

Exhibit H1: 6 months from the Effective Date

Exhibit H2: 12 months from the Effective Date

Exhibit H3: 4 months from the Effective Date]

 

11

--------------------------------------------------------------------------------



 

Exhibit I:                                          Third Party Royalty
Obligations

 

As of the Effective Date, there are no Third Party Royalty Obligations subject
to payment by SAMR pursuant to 8.6(b).

 

This Exhibit may be amended if an EU Territory Grant is made pursuant to
Exhibit F.

 

This Exhibit may be amended if manufacture of AR-301 Limited License Product is
authorized in countries other than India.

 

12

--------------------------------------------------------------------------------



 

Exhibit J:                                        Option for Services
Agreement(s) for SAMR Products

 

Upon request by SAMR as appropriate during the Term, Aridis and SAMR agree to
negotiate in good faith to create Services Agreement(s) under which Aridis shall
provide research services to SAMR for the identification of up to five
(5) candidates for SAMR Products.  Such services shall be negotiated in good
faith by the Parties when requested by SAMR, and SAMR  shall reimburse Aridis
for reasonable fees for such services, including its internal and out-of-pocket
costs.

 

If such Services Agreement(s) are entered into by the Parties, they shall be
attached hereto and made part of this Exhibit J.

 

13

--------------------------------------------------------------------------------